Exhibit 10.1

 

EXECUTION VERSION

 

CREDIT AND SECURITY AGREEMENT

 

THIS CREDIT AND SECURITY AGREEMENT (this “Agreement”), dated as of April 3, 2013
(the “Closing Date”) by and among MIDCAP FINANCIAL SBIC, LP, a Delaware limited
partnership (“MidCap”), as administrative agent (“Agent”), the Lenders listed on
the Credit Facility Schedule attached hereto and otherwise party hereto from
time to time (each a “Lender”, and collectively the “Lenders”), and ANTHERA
PHARMACEUTICALS, INC., a Delaware corporation, and the other entities from time
to time shown as signatories hereto as a Borrower (collectively in the singular,
“Borrower”), provides the terms on which Lenders agree to lend to Borrower and
Borrower shall repay Lenders.  The parties agree as follows:

 

1                                         ACCOUNTING AND OTHER TERMS

 

Accounting terms not defined in this Agreement shall be construed in accordance
with GAAP.  Calculations and determinations must be made in accordance with
GAAP.  Capitalized terms not otherwise defined in this Agreement shall have the
meanings set forth in Section 15.  All other terms contained in this Agreement,
unless otherwise indicated, shall have the meaning provided by the Code to the
extent such terms are defined therein.  All headings numbered without a decimal
point are herein referred to as “Articles,” and all paragraphs numbered with a
decimal point (and all subparagraphs or subsections thereof) are herein referred
to as “Sections.”

 

2                                         CREDIT FACILITIES AND TERMS

 

2.1                               Promise to Pay.  Borrower hereby
unconditionally promises to pay to each Lender in accordance with each Lender’s
respective Pro Rata Share of each Credit Facility, the outstanding principal
amount of all Credit Extensions made by the Lenders under such Credit Facility
and accrued and unpaid interest thereon and any other amounts due hereunder as
and when due in accordance with this Agreement.

 

2.2                               Credit Facilities.  Subject to the terms and
conditions hereof, each Lender, severally, but not jointly, agrees to make
available to Borrower Credit Extensions in respect of each Credit Facility set
forth opposite such Lender’s name on the Credit Facility Schedule, in each case
not to exceed such Lender’s commitment as identified on the Credit Facility
Schedule (such commitment of each Lender, as it may be amended to reflect
assignments made in accordance with this Agreement or terminated or reduced in
accordance with this Agreement, its “Applicable Commitment”, and the aggregate
of all such commitments, the “Applicable Commitments”).

 

2.3                               Term Credit Facilities.

 

(a)                                 Nature of Credit Facility; Credit Extension
Requests.  For any Credit Facility identified on the Credit Facility Schedule as
a term facility (a “Term Credit Facility”), Credit Extensions in respect of a
Term Credit Facility may be requested by Borrower and, subject to the terms and
conditions hereof, shall be made by Lenders during the Draw Period for such Term
Credit Facility (which shall be, for the avoidance of doubt, the Closing Date
with respect to the initial Credit Extension).  To the extent any Term Credit
Facility proceeds are repaid for any reason, whether voluntarily or
involuntarily (including repayments from insurance or condemnation proceeds),
Agent and Lenders shall have no obligation to re-advance such sums to Borrower.

 

(b)                                 Applicable Margin; Principal Payments. 
Principal payable on account of a Term Credit Facility shall be payable by
Borrower to Agent immediately upon the earliest of (a) the date(s) set forth in
the Amortization Schedule for such Term Credit Facility (or if no such
Amortization Schedule is attached, then upon Agent’s demand for payment), or
(b) the Maturity Date. Except as this Agreement may specifically provide
otherwise, all prepayments of Credit Extensions under Term Credit Facilities
shall be applied by Agent to the applicable Term Credit Facility in inverse
order of maturity.  The monthly payments required under the Amortization
Schedule shall continue in the same amount (for so long as the applicable Term
Credit Facility shall remain outstanding) notwithstanding any partial
prepayment, whether mandatory or optional, of the applicable Term Credit
Facility.

 

--------------------------------------------------------------------------------


 

(c)                                  Mandatory Prepayment.  If a Term Credit
Facility is accelerated following the occurrence of an Event of Default,
Borrower shall immediately pay to Agent, for payment to each Lender in
accordance with its respective Pro Rata Share, an amount equal to the sum of:
(i) all outstanding principal of the Term Credit Facility and all other
Obligations, plus accrued and unpaid interest thereon, (ii) any fees payable
under the Fee Letters by reason of such prepayment, (iii) the Applicable
Prepayment Fee as specified in the Credit Facility Schedule for the Credit
Facility being prepaid, and (iv) all other sums that shall have become due and
payable, including Protective Advances.  Additionally, at the election of Agent,
Borrower shall prepay the Term Credit Facilities (to be allocated pro rata among
the outstanding Credit Extensions under all Term Credit Facilities) in the
following amounts:  (i) on the date on which any Credit Party (or Agent as loss
payee or assignee) receives any casualty proceeds in excess of Twenty-Five
Thousand Dollars ($25,000) for personal property, or in excess of Fifty Thousand
Dollars ($50,000) for real property, in respect of assets upon which Agent
maintained a Lien, an amount equal to one hundred percent (100%) of such
proceeds (net of out-of-pocket expenses and, in the case of personal property,
repayment of any permitted purchase money debt encumbering the personal property
that suffered such casualty), or such lesser portion of such proceeds as Agent
shall elect to apply to the Obligations; and (ii) upon receipt by any Credit
Party of the proceeds of any asset disposition of personal property not made in
the Ordinary Course of Business (other than transfers permitted by Section 7.1)
an amount equal to one hundred percent (100%) of the net cash proceeds of such
asset disposition (net of out-of-pocket expenses and repayment of any permitted
purchase money debt encumbering such asset), or such lesser portion as Agent
shall elect to apply to the Obligations.

 

(d)                                 Permitted Prepayment.  Borrower shall have
the option to prepay all or any portion of the Credit Extensions of a Term
Credit Facility advanced by the Lenders under this Agreement, provided Borrower
(i) provides written notice to Agent of its election to make such prepayment at
least thirty (30) days prior to such prepayment, and (ii) pays to Agent, for
payment to each Lender in accordance with its respective Pro Rata Share, on the
date of such prepayment, an amount equal to the sum of (A) the principal amount
being prepaid, plus accrued interest thereon, (B) any fees payable under the Fee
Letters by reason of such prepayment, (C) the Applicable Prepayment Fee as
specified in the Credit Facility Schedule for the Credit Facility being prepaid,
and (D) all Protective Advances.  Except as provided in this Section 2.3,
Borrower shall have no right to prepay the Credit Extensions made in respect of
a Term Credit Facility.

 

2.4                               Reserved.

 

2.5                               Reserved.

 

2.6                               Interest and Payments; Administration.

 

(a)                                 Interest; Computation of Interest.  Each
Credit Extension shall bear interest on the outstanding principal amount thereof
from the date when made until paid in full at a rate per annum equal to the
Applicable Interest Rate.  Each Lender may, upon the failure of Borrower to pay
any fees or interest as required herein, capitalize such interest and fees and
begin to accrue interest thereon until paid in full, which such interest shall
be at a rate per annum equal to the Applicable Interest Rate unless and until
the Default Rate shall otherwise apply.  All other Obligations shall bear
interest on the outstanding amount thereof from the date they first become
payable by Borrower under the Financing Documents until paid in full at a rate
per annum equal to the Applicable Interest Rate unless and until the Default
Rate shall otherwise apply.  Interest on the Credit Extensions and all fees
payable under the Financing Documents shall be computed on the basis of a
360-day year and the actual number of days elapsed in the period during which
such interest accrues.  In computing interest on any Credit Extension or other
advance, the date of the making of such Credit Extension or advance shall be
included and the date of payment shall be excluded; provided, however, that if
any Credit Extension or advance is repaid on the same day on which it is made,
such day shall be included in computing interest on such Credit Extension or
advance.

 

(b)                                 Default Rate. Upon the election of Agent
following the occurrence and during the continuance of an Event of Default,
Obligations shall bear interest at a rate per annum which is five hundred basis
points (5.00%) above the rate that is otherwise applicable thereto (the “Default
Rate”).  Payment or acceptance of the increased interest rate provided in this
subsection is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of Agent or Lenders.

 

2

--------------------------------------------------------------------------------


 

(c)                                  Payments Generally.  Except as otherwise
provided in this Section 2.6(c), all payments in respect of the Obligations
shall be made to Agent for the account of the applicable Lenders in accordance
with their Pro Rata Share.  All Obligations are payable upon demand of Agent in
the absence of any other due date specified herein.  All fees payable under the
Financing Documents shall be deemed non-refundable as of the date paid.  Any
payment required to be made to Agent or a Lender under this Agreement may be
made by debit or automated clearing house payment initiated by Agent or such
Lender from any of Borrower’s deposit accounts, including the Designated Funding
Account, and Borrower shall tender to Agent and Lenders such authorization forms
as Agent or such Lender may require to implement such debit or automated
clearing house payment.  These debits or automated clearing house payments shall
not constitute a set-off. Payments of principal and/or interest received after
12:00 noon New York time are considered received at the opening of business on
the next Business Day.  When a payment is due on a day that is not a Business
Day, the payment is due the next Business Day and additional fees or interest,
as applicable, shall continue to accrue until paid. All payments to be made by
Borrower under any Financing Document shall be made without set-off, recoupment
or counterclaim, in lawful money of the United States and in immediately
available funds.  The balance of the Obligations, as recorded in Agent’s books
and records at any time, shall be conclusive and binding evidence of the amounts
due and owing to Agent and Lenders by each Borrower absent manifest error;
provided, however, that any failure to so record or any error in so recording
shall not limit or otherwise affect any Borrower’s duty to pay all amounts owing
hereunder or under any Financing Document.  Agent shall endeavor to provide
Borrower with a monthly statement regarding the Credit Extensions (but neither
Agent nor any Lender shall have any liability if Agent shall fail to provide any
such statement).  Unless Borrower notifies Agent of any objection to any such
statement (specifically describing the basis for such objection) within ninety
(90) days after the date of receipt thereof, it shall be deemed final, binding
and conclusive upon Borrower in all respects as to all matters reflected
therein.

 

(d)                                 Interest Payments; Maturity Date. 
Commencing on the first (1st) Payment Date following the funding of a Credit
Extension, and continuing on the Payment Date of each successive month
thereafter through and including the Maturity Date, Borrower shall make monthly
payments of interest, in arrears, calculated as set forth in this Section 2.6. 
All unpaid principal and accrued interest is due and payable in full on the
Maturity Date or any earlier date specified herein.  If the Obligations are not
paid in full on or before the Maturity Date, all interest thereafter accruing
shall be payable immediately upon accrual.

 

(e)                                  Fees.  Borrower shall pay, as and when due
and payable under the terms of the Fee Letters, to Agent and each Lender, for
their own accounts and not for the benefit of any other Lenders, the fees set
forth in the Fee Letters.

 

(f)                                   Protective Advances.  Borrower shall pay
to Agent for the account of Lenders all Protective Advances (including
reasonable attorneys’ fees and expenses for documentation and negotiation of
this Agreement, the Warrants and the other Financing Documents) when due under
any Financing Document (and in the absence of any other due date specified
herein, such Protective Advances shall be due upon demand).

 

(g)                                  Maximum Lawful Rate.  In no event shall the
interest charged hereunder with respect to the Obligations exceed the maximum
amount permitted under the Laws of the State of Maryland.  Notwithstanding
anything to the contrary in any Financing Document, if at any time the rate of
interest payable hereunder (the “Stated Rate”) would exceed the highest rate of
interest permitted under any applicable Law to be charged (the “Maximum Lawful
Rate”), then for so long as the Maximum Lawful Rate would be so exceeded, the
rate of interest payable shall be equal to the Maximum Lawful Rate; provided,
however, that if at any time thereafter the Stated Rate is less than the Maximum
Lawful Rate, Borrower shall, to the extent permitted by Law, continue to pay
interest at the Maximum Lawful Rate until such time as the total interest
received is equal to the total interest which would have been received had the
Stated Rate been (but for the operation of this provision) the interest rate
payable.  Thereafter, the interest rate payable shall be the Stated Rate unless
and until the Stated Rate again would exceed the Maximum Lawful Rate, in which
event this provision shall again apply.  In no event shall the total interest
received by any Lender exceed the amount which it could lawfully have received,
had the interest been calculated for the full term hereof at the Maximum Lawful
Rate.  If, notwithstanding the prior sentence, any Lender has received interest
hereunder in excess of the Maximum Lawful Rate, such excess amount shall be
applied to the reduction of the principal balance of such Lender’s Credit
Extensions or to other amounts (other than interest) payable hereunder, and if
no such Credit Extensions or

 

3

--------------------------------------------------------------------------------


 

other amounts are then outstanding, such excess or part thereof remaining shall
be paid to Borrower.  In computing interest payable with reference to the
Maximum Lawful Rate applicable to any Lender, such interest shall be calculated
at a daily rate equal to the Maximum Lawful Rate divided by the number of days
in the year in which such calculation is made.

 

(h)                                 Taxes; Additional Costs.

 

(i)                                     All payments of principal and interest
on the Obligations and all other amounts payable hereunder shall be made free
and clear of and without deduction for any present or future income, excise,
stamp, documentary, payroll, employment, property or franchise taxes and other
taxes, fees, duties, levies, assessments, withholdings or other charges of any
nature whatsoever (including interest and penalties thereon) imposed by any
taxing authority, excluding taxes imposed on or measured by Agent’s or any
Lender’s net income by the jurisdictions under which Agent or such Lender is
organized or conducts business (other than solely as the result of entering into
any of the Financing Documents or taking any action thereunder) (all
non-excluded items being called “Taxes”).  If any withholding or deduction from
any payment to be made by any Borrower hereunder is required in respect of any
Taxes pursuant to any applicable Law, then Borrower will: (i) pay directly to
the relevant authority the full amount required to be so withheld or deducted;
(ii) promptly forward to Agent an official receipt or other documentation
satisfactory to Agent evidencing such payment to such authority; and (iii) pay
to Agent for the account of Agent and Lenders such additional amount or amounts
as is necessary to ensure that the net amount actually received by Agent and
each Lender will equal the full amount Agent and such Lender would have received
had no such withholding or deduction been required.  If any Taxes are directly
asserted against Agent or any Lender with respect to any payment received by
Agent or such Lender hereunder, Agent or such Lender may pay such Taxes and
Borrower will promptly pay such additional amounts (including any penalty,
interest or expense) as is necessary in order that the net amount received by
such Person after the payment of such Taxes (including any Taxes on such
additional amount) shall equal the amount such Person would have received had
such Taxes not been asserted so long as such amounts have accrued on or after
the day which is two hundred seventy (270) days prior to the date on which Agent
or such Lender first made written demand therefor.

 

(ii)                                  If any Borrower fails to pay any Taxes
when due to the appropriate taxing authority or fails to remit to Agent, for the
account of Agent and the respective Lenders, the required receipts or other
required documentary evidence, Borrower shall indemnify Agent and Lenders for
any incremental Taxes, interest or penalties that may become payable by Agent or
any Lender as a result of any such failure.

 

(iii)                               Each Lender that (i) is organized under the
laws of a jurisdiction other than the United States, and (ii)(A) is a party
hereto on the Closing Date or (B) purports to become an assignee of an interest
as a Lender under this Agreement after the Closing Date (unless such Lender was
already a Lender hereunder immediately prior to such assignment) (each such
Lender a “Foreign Lender”) shall execute and deliver to each of Borrowers and
Agent one or more (as Borrower or Agent may reasonably request) United States
Internal Revenue Service Forms W-8ECI, W-8BEN, W-8IMY (as applicable) and other
applicable forms, certificates or documents prescribed by the United States
Internal Revenue Service or reasonably requested by Agent certifying as to such
Lender’s entitlement to a complete exemption from withholding or deduction of
Taxes.  Borrower shall not be required to pay additional amounts to any Lender
pursuant to this subsection (h) with respect to United States withholding and
income Taxes to the extent that the obligation to pay such additional amounts
would not have arisen but for the failure of such Lender to comply with this
paragraph other than as a result of a change in law.

 

(iv)                              If any Lender shall determine in its
commercially reasonable judgment that the adoption or taking effect of, or any
change in, any applicable Law regarding capital adequacy, in each instance,
after the Closing Date, or any change after the Closing Date in the
interpretation, administration or application thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation,
administration or application thereof, or the compliance by any Lender or any
Person controlling such Lender with any request, guideline or directive
regarding capital adequacy (whether or not having the force of law) of any such
Governmental Authority, central bank or comparable agency adopted or otherwise
taking effect after the Closing Date, has or would have the effect of reducing
the rate of return on such Lender’s or such controlling Person’s capital as a
consequence of such Lender’s obligations hereunder to a level below that which
such Lender or such controlling Person could have

 

4

--------------------------------------------------------------------------------


 

achieved but for such adoption, taking effect, change, interpretation,
administration, application or compliance (taking into consideration such
Lender’s or such controlling Person’s policies with respect to capital adequacy)
then from time to time, upon written demand by such Lender (which demand shall
be accompanied by a statement setting forth the basis for such demand and a
calculation of the amount thereof in reasonable detail, a copy of which shall be
furnished to Agent), Borrower shall promptly pay to such Lender such additional
amount as will compensate such Lender or such controlling Person for such
reduction, so long as such amounts have accrued on or after the day which is two
hundred seventy (270) days prior to the date on which such Lender first made
demand therefor; provided, however, that notwithstanding anything in this
Agreement to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “change in applicable Law”, regardless
of the date enacted, adopted or issued.

 

(v)                                 If any Lender requires compensation under
this subsection (h), or requires any Borrower to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to this subsection (h), then, upon the written request of Borrower, such Lender
shall use reasonable efforts to designate a different lending office for funding
or booking its Credit Extensions hereunder or to assign its rights and
obligations hereunder (subject to the terms of this Agreement) to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or materially reduce amounts
payable pursuant to any such subsection, as the case may be, in the future, and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender (as determined in its sole
discretion).  Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

(i)                                     Administrative Fees and Charges.

 

(i)                                     Borrower shall pay to Agent, for its own
account and not for the benefit of any other Lenders, all reasonable fees and
expenses in connection with audits and inspections of the books and records of
the Credit Parties, audits, valuations or appraisals of the Collateral, audits
of Borrower’s compliance with applicable Laws and such other matters as Agent
shall deem appropriate, which shall be due and payable on the first Business Day
of the month following the date of issuance by Agent of a written request for
payment thereof to any Borrower; provided, that, as long as no Default has
occurred within the preceding twelve (12) months, Agent shall be entitled to
such reimbursement for no more than one audit and inspection per calendar year.

 

(ii)                                  If payments of principal or interest due
on the Obligations, or any other amounts due hereunder or under the other
Financing Documents, are not timely made and remain overdue for a period of five
(5) days, Borrower, without notice or demand by Agent, promptly shall pay to
Agent, for its own account and not for the benefit of any other Lenders, as
additional compensation to Agent in administering the Obligations, an amount
equal to five percent (5.0%) of each delinquent payment.

 

2.7                               Secured Promissory Notes.  At the election of
any Lender made as to each Credit Facility for which it has made Credit
Extensions, each Credit Facility shall be evidenced by one or more secured
promissory notes in form and substance satisfactory to Agent and Lenders (each a
“Secured Promissory Note”).  Upon receipt of an affidavit of an officer of a
Lender as to the loss, theft, destruction, or mutilation of its Secured
Promissory Note, Borrower shall issue, in lieu thereof, a replacement Secured
Promissory Note in the same principal amount thereof and of like tenor.

 

3                                         CONDITIONS OF CREDIT EXTENSIONS

 

3.1                               Conditions Precedent to Initial Credit
Extension.  Each Lender’s obligation to make an advance in respect of a Credit
Facility is subject to the condition precedent that Agent shall consent to or
shall have received, in form and substance satisfactory to Agent, such
documents, and completion of such other matters, as Agent may

 

5

--------------------------------------------------------------------------------


 

reasonably deem necessary or appropriate, including, without limitation, all
items listed on the Closing Deliveries Schedule attached hereto.

 

3.2                               Conditions Precedent to all Credit
Extensions.  The obligation of each Lender to make each Credit Extension,
including the initial Credit Extension, is subject to the following conditions
precedent:

 

(a)                                 timely receipt by the Agent of an executed
Credit Extension Form in the form attached hereto;

 

(b)                                 the representations and warranties in
Article 5 and elsewhere in the Financing Documents shall be true, correct and
complete in all material respects on the date of the Credit Extension Form and
on the Funding Date of each Credit Extension; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date.  Each Credit Extension is Borrower’s
representation and warranty on that date that the representations and warranties
in Article 5 and elsewhere in the Financing Documents remain true, accurate and
complete in all material respects; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date;

 

(c)                                  no Default or Event of Default shall have
occurred and be continuing or result from the Credit Extension;

 

(d)                                 Agent shall be satisfied with the results of
any searches conducted under Section 3.5;

 

(e)                                  Receipt by Agent of such evidence as Agent
shall request to confirm that the deliveries made in Section 3.1 remain current
and accurate, or if not, updates thereto, each in form and substance
satisfactory to Agent; and

 

(f)                                   as determined in such Lender’s sole
discretion, there has not been any Material Adverse Change or any material
adverse deviation by Borrower from the most recent business plan of Borrower
presented to and accepted by Agent.

 

3.3                               Method of Borrowing.  Each Credit Extension in
respect of each Credit Facility shall be in an amount at least equal to the
applicable Minimum Credit Extension Amount for such Credit Facility as set forth
in the Credit Facility Schedule or such lesser amount as shall remain
undisbursed under the Applicable Commitments for such Credit Facility.  The date
of funding for any requested Credit Extension shall be a Business Day.  To
obtain a Credit Extension, Borrower shall deliver to Agent a completed Credit
Extension Form executed by a Responsible Officer.  Agent may rely on any notice
given by a person whom Agent reasonably believes is a Responsible Officer or
designee. Agent and Lenders shall have no duty to verify the authenticity of any
such notice.

 

3.4                               Funding of Credit Facilities.  Upon the terms
and subject to the conditions set forth herein, each Lender, severally and not
jointly, shall make available to Agent its Pro Rata Share of the requested
Credit Extension, in lawful money of the United States of America in immediately
available funds, prior to 11:00 a.m. (New York time) on the specified date for
the Credit Extension.  Agent shall, unless it shall have determined that one of
the conditions set forth in Section 3.1 or 3.2, as applicable, has not been
satisfied, by 2:00 p.m. (New York time) on such day, credit the amounts received
by it in like funds to Borrower by wire transfer to the Designated Funding
Account (or to the account of Borrower in respect of the Obligations, if the
Credit Extension is being made to pay an Obligation of Borrower). A Credit
Extension made prior to the satisfaction of any conditions set forth in
Section 3.1 or 3.2 shall not constitute a waiver by Agent or Lenders of
Borrower’s obligation to satisfy such conditions, and any such Credit Extension
made in the absence of such satisfaction shall be made in Agent’s discretion.

 

6

--------------------------------------------------------------------------------


 

3.5                               Searches.  Before the Closing Date, and
thereafter (as and when determined by Agent in its reasonable discretion), Agent
shall have the right to perform, all at Borrower’s expense, the searches
described in clauses (a), (b), and (c) below against Borrower and any other
Credit Party, the results of which are to be consistent with Borrower’s
representations and warranties under this Agreement and the reasonably
satisfactory results of which shall be a condition precedent to all Credit
Extension requested by Borrower:  (a) UCC searches with the Secretary of State
of the jurisdiction in which the applicable Person is organized; (b) judgment,
pending litigation, federal tax lien, personal property tax lien, and corporate
and partnership tax lien searches, in each jurisdiction searched under clause
(a) above; and (c) searches of applicable corporate, limited liability company,
partnership and related records to confirm the continued existence, organization
and good standing of the applicable Person and the exact legal name under which
such Person is organized.

 

4                                         CREATION OF SECURITY INTEREST

 

4.1                               Grant of Security Interest.  Borrower hereby
grants Agent, for the ratable benefit of the Lenders, to secure the payment and
performance in full of all of the Obligations, a continuing security interest
in, and pledges to Agent, for the ratable benefit of the Lenders, the
Collateral, wherever located, whether now owned or hereafter acquired or
arising, and all proceeds and products thereof.  Borrower represents, warrants,
and covenants that the security interest granted herein is and shall at all
times continue to be a first priority perfected security interest in the
Collateral, subject only to Permitted Liens that may have priority by operation
of applicable Law or by the terms of a written intercreditor or subordination
agreement entered into by Agent.

 

4.2                               Representations and Covenants.

 

(a)                                 As of the Closing Date, Borrower has no
ownership interest in any Chattel Paper, letter of credit rights, commercial
tort claims, Instruments, documents or investment property (other than equity
interests in any Subsidiaries of Borrower disclosed on the Disclosure Schedule
attached hereto).

 

(b)                                 Borrower shall deliver to Agent all tangible
Chattel Paper and all Instruments and documents owned by any Borrower and
constituting part of the Collateral duly endorsed and accompanied by duly
executed instruments of transfer or assignment, all in form and substance
satisfactory to Agent.  Borrower shall provide Agent with “control” (as in the
Code) of all electronic Chattel Paper owned by any Borrower and constituting
part of the Collateral by having Agent identified as the assignee on the records
pertaining to the single authoritative copy thereof and otherwise complying with
the applicable elements of control set forth in the UCC.  Borrower also shall
deliver to Agent all security agreements securing any such Chattel Paper and
securing any such Instruments.  Borrower will mark conspicuously all such
Chattel Paper and all such Instruments and Documents with a legend, in form and
substance satisfactory to Agent, indicating that such Chattel Paper and such
Instruments and Documents are subject to the security interests and Liens in
favor of Agent created pursuant to this Agreement and the Financing Documents.

 

(c)                                  Borrower shall deliver to Agent all letters
of credit on which any Borrower is the beneficiary and which give rise to letter
of credit rights owned by such Borrower which constitute part of the Collateral
in each case duly endorsed and accompanied by duly executed instruments of
transfer or assignment, all in form and substance satisfactory to Agent. 
Borrower shall take any and all actions as may be necessary or desirable, or
that Agent may request, from time to time, to cause Agent to obtain exclusive
“control” (as defined in the Code) of any such letter of credit rights in a
manner acceptable to Agent.

 

(d)                                 Borrower shall promptly advise Agent upon
any Borrower becoming aware that it has any interests in any commercial tort
claim that constitutes part of the Collateral, which such notice shall include
descriptions of the events and circumstances giving rise to such commercial tort
claim and the dates such events and circumstances occurred, the potential
defendants with respect such commercial tort claim and any court proceedings
that have been instituted with respect to such commercial tort claims, and
Borrower shall, with respect to any such commercial tort claim, execute and
deliver to Agent such documents as Agent shall request to perfect, preserve or
protect the Liens, rights and remedies of Agent with respect to any such
commercial tort claim.

 

7

--------------------------------------------------------------------------------


 

(e)                                  Except for Accounts and Inventory in an
aggregate amount of One Hundred Thousand Dollars ($100,000), no Accounts or
Inventory or other Collateral shall at any time be in the possession or control
of any warehouse, consignee, bailee or any of Borrower’s agents or processors
without prior written notice to Agent and the receipt by Agent, if Agent has so
requested, of warehouse receipts, consignment agreements or bailee lien waivers
(as applicable) satisfactory to Agent promptly following the commencement of
such possession or control.  Borrower shall, upon the request of Agent, notify
any such warehouse, consignee, bailee, agent or processor of the security
interests and Liens in favor of Agent created pursuant to this Agreement and the
Financing Documents, instruct such Person to hold all such Collateral for
Agent’s account subject to Agent’s instructions and shall obtain an
acknowledgement from such Person that such Person holds the Collateral for
Agent’s benefit.

 

(f)                                   Upon request of Agent, Borrower shall
promptly deliver to Agent any and all certificates of title, applications for
title or similar evidence of ownership of all such tangible personal property
and shall cause Agent to be named as lienholder on any such certificate of title
or other evidence of ownership.  Borrower shall not permit any such tangible
personal property to become fixtures to real estate unless such real estate is
subject to a Lien in favor of Agent.

 

(g)                                  Each Borrower hereby authorizes Agent to
file without the signature of such Borrower one or more UCC financing statements
relating to liens on personal property relating to all or any part of the
Collateral, which financing statements may list Agent as the “secured party” and
such Borrower as the “debtor” and which describe and indicate the collateral
covered thereby as all or any part of the Collateral under the Financing
Documents, in such jurisdictions as Agent from time to time determines are
appropriate, and to file without the signature of such Borrower any
continuations of or corrective amendments to any such financing statements, in
any such case in order for Agent to perfect, preserve or protect the Liens,
rights and remedies of Agent with respect to the Collateral.  Any financing
statement may include a notice that any disposition of the Collateral, by either
Borrower or any other Person, shall be deemed to violate the rights of Agent and
the Lenders under the UCC.

 

(h)                                 As of the Closing Date, no Borrower holds,
and after the Closing Date Borrower shall promptly notify Agent in writing upon
creation or acquisition by any Borrower of, any Collateral which constitutes a
claim against any Governmental Authority, including, without limitation, the
federal government of the United States or any instrumentality or agency
thereof, the assignment of which claim is restricted by any applicable Law,
including, without limitation, the federal Assignment of Claims Act and any
other comparable Law.  Upon the request of Agent, Borrower shall take such steps
as may be necessary or desirable, or that Agent may request, to comply with any
such applicable Law.

 

(i)                                     Borrower shall furnish to Agent from
time to time any statements and schedules further identifying or describing the
Collateral and any other information, reports or evidence concerning the
Collateral as Agent may reasonably request from time to time.

 

5                                         REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants as follows at all times unless expressly
provided below:

 

5.1                               Due Organization, Authorization: Power and
Authority.

 

(a)                                 Each Credit Party is duly existing and in
good standing, as a Registered Organization in its respective jurisdiction of
formation.  Each Credit Party is qualified and licensed to do business and is in
good standing in any jurisdiction in which the conduct of its business or its
ownership of property requires that it be qualified except where the failure to
do so could not reasonably be expected to have a Material Adverse Change.  The
Financing Documents have been duly authorized, executed and delivered by each
Credit Party and constitute legal, valid and binding agreements enforceable in
accordance with their terms.  The execution, delivery and performance by each
Credit Party of each Financing Document executed or to be executed by it is in
each case within such Credit Party’s powers.

 

8

--------------------------------------------------------------------------------


 

(b)                                 The execution, delivery and performance by
each Credit Party of the Financing Documents to which it is a party do not
(i) conflict with any of such Credit Party’s organizational documents;
(ii) contravene, conflict with, constitute a default under or violate any Law;
(iii) contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which such Credit Party or any of its property or assets may be bound or
affected; (iv) require any action by, filing, registration, or qualification
with, or Required Permit from, any Governmental Authority (except such Required
Permits which have already been obtained and are in full force and effect); or
(v) constitute a default under any Material Agreement.  No Credit Party is in
default under any agreement to which it is a party or by which it is bound in
which the default could reasonably be expected to have a Material Adverse
Change.

 

5.2                               Litigation.  Except as disclosed on the
Disclosure Schedule or, after the Closing Date, pursuant to Section 6.7, there
are no actions, suits, proceedings or investigations pending or, to the
knowledge of the Responsible Officers, threatened in writing by or against any
Credit Party which involves the reasonable likelihood of any judgment or
liability of more than Five Hundred Thousand Dollars ($500,000.00) or that could
reasonably be expected to result in a Material Adverse Change, or which
questions the validity of the Financing Documents, or the other documents
required thereby or any action to be taken pursuant to any of the foregoing, nor
does any Credit Party have reason to believe that any such actions, suits,
proceedings or investigations are threatened.

 

5.3                               No Material Deterioration in Financial
Condition; Financial Statements.  All financial statements for the Credit
Parties delivered to Agent fairly present, in conformity with GAAP, in all
material respects the consolidated financial condition and consolidated results
of operations of such Credit Party.  There has been no material deterioration in
the consolidated financial condition of any the Borrower and its consolidated
Subsidiaries (taken as a whole) from the most recent financial statements and
projections submitted to Agent.

 

5.4                               Solvency.  As of the Closing Date, the fair
salable value of each Borrower’s assets (including goodwill minus disposition
costs) exceeds the fair value of its liabilities.  As of the Closing Date, after
giving effect to the transactions described in this Agreement, (a) no Borrower
is left with unreasonably small capital in relation to its business as presently
conducted, and (b) each Borrower is able to pay its debts (including trade
debts) as they mature.

 

5.5                               Subsidiaries; Investments.  Borrower and its
Subsidiaries do not own any stock, partnership interest or other equity
securities, except for Permitted Investments.

 

5.6                               Tax Returns and Payments; Pension
Contributions.  Each Credit Party has timely filed all required tax returns and
reports, and each Credit Party has duly paid or fully reserved for all foreign,
federal, state and material local taxes, assessments, deposits and contributions
owed by such Credit Party.  Borrower is unaware of any claims or adjustments
proposed for any of prior tax years of any Credit Party which could result in
any material amount of additional taxes becoming due and payable by such Credit
Party.  Each Credit Party has paid all amounts necessary to fund all present
pension, profit sharing and deferred compensation plans in accordance (in all
material respects) with their terms, and no Credit Party has withdrawn from
participation in, or has permitted partial or complete termination of, or
permitted the occurrence of any other event with respect to, any such plan which
could reasonably be expected to result in any liability of such Credit Party,
including any liability to the Pension Benefit Guaranty Corporation or its
successors or any other governmental agency.

 

5.7                               Disclosure Schedule.  All information set
forth in the Disclosure Schedule is be true, accurate and complete as of the
date hereof.  All information set forth in the Perfection Certificate is be
true, accurate and complete as of the date hereof.

 

6                                         AFFIRMATIVE COVENANTS

 

Borrower covenants and agrees as follows:

 

9

--------------------------------------------------------------------------------


 

6.1                               Organization and Existence; Government
Compliance.

 

(a)                                 Each Credit Party shall maintain its legal
existence and good standing in its respective jurisdiction of formation and
maintain qualification in each jurisdiction in which the failure to so qualify
could reasonably be expected to have a Material Adverse Change.  If a Credit
Party is not now a Registered Organization but later becomes one, Borrower shall
promptly notify Agent of such occurrence and provide Agent with such Credit
Party’s organizational identification number.

 

(b)                                 Each Credit Party shall comply with all
Laws, ordinances and regulations to which it or its business locations is
subject, the noncompliance with which could reasonably be expected to result in
a Material Adverse Change.

 

6.2                               Financial Statements, Reports, Certificates.

 

(a)                                 Each Credit Party shall deliver to Agent:
(i) as soon as available, but no later than thirty (30) days after the last day
of each month, a company prepared consolidated and consolidating balance sheet,
income statement and cash flow statement covering such Credit Party’s
consolidated operations for such month certified by a Responsible Officer;
(ii) as soon as available, but no later than one hundred twenty (120) days after
the last day of a Credit Party’s fiscal year, a company prepared consolidating
balance sheet, income statement and cash flow statement covering such Credit
Party’s consolidated operations for such year certified by a Responsible Officer
and audited consolidated financial statements prepared under GAAP, consistently
applied, together with an unqualified opinion on the financial statements from
an independent certified public accounting firm acceptable to Agent in its
reasonable discretion (it being understood that Deloitte & Touche or any other
accounting firm of national standing is acceptable to Agent); (iii) as soon as
available after approval thereof by such Credit Party’s governing board, but no
later than forty-five (45) days after the last day of such Credit Party’s fiscal
year, and as amended and/or updated (in such case promptly after adoption of
such amendment or update), such Credit Party’s financial projections for current
fiscal year and other financial information reasonably requested by Agent;
(iv) within five (5) days of delivery, copies of all material statements,
reports and notices made available to all of such Credit Party’s security
holders or to any holders of Subordinated Debt; (v) within five (5) days of
filing, all reports on Form 10-K, 10-Q and 8-K filed with the Securities and
Exchange Commission or a link thereto on such Credit Party’s or another website
on the Internet; (vi) snapshots and/or reports from online banking systems with
respect to Collateral Accounts, as reasonably requested by Agent; and (vii) such
additional information, reports or statements regarding the Credit Parties or
their respective businesses as Agent may from time to time reasonably request.

 

(b)                                 Within thirty (30) days after the last day
of each month, Borrower shall deliver to Agent with the monthly financial
statements described above, a duly completed Compliance Certificate signed by a
Responsible Officer.

 

(c)                                  Borrower shall cause each Credit Party to
keep proper books of record and account in accordance with GAAP in all material
respects in which full, true and correct entries shall be made of all dealings
and transactions in relation to its business and activities.  Borrower shall
allow, and cause each Credit Party to allow, Agent and Lenders reasonable
access, during normal business hours and with prior reasonable notice to visit
and inspect any properties of a Credit Party, to examine and make abstracts or
copies from any Credit Party’s books, to conduct a collateral audit and analysis
of its operations and the Collateral to verify the amount and age of the
accounts, the identity and credit of the respective account debtors, to review
the billing practices of the Credit Party and to discuss its respective affairs,
finances and accounts with their respective officers, employees and independent
public accountants as often as may reasonably be desired; provided neither the
Borrower nor any Credit Party shall be required to allow the foregoing more
often than once per fiscal year unless a Default or Event of Default has
occurred and is continuing, in which case no such limitation will apply. 
Borrower shall reimburse Agent for all reasonable costs and expenses associated
with such visits and inspections; provided, however, that no Credit Party shall
be required to reimburse Agent for such costs and expenses for no more than one
(1) such visit and inspection per fiscal year unless a Default or Event of
Default has occurred during such period, in which case no such limitation will
apply.

 

6.3                               Maintenance of Property.  Borrower shall cause
all equipment and other tangible personal property other than Inventory to be
maintained and preserved in working order, ordinary wear and tear excepted, and
shall promptly make or cause to be made all repairs, replacements and other
improvements in connection therewith that are

 

10

--------------------------------------------------------------------------------


 

necessary or desirable to such end except to the extent the failure to so
maintain, preserve, repair, replace or improve could reasonably be expected to
result in a Material Adverse Change.  Borrower shall cause each Credit Party to
keep all Inventory in good and marketable condition, free from material
defects.  Returns and allowances between a Credit Party and its Account Debtors
shall follow the Credit Party’s customary practices as they exist at the Closing
Date.  Borrower shall promptly notify Agent of all returns, recoveries, disputes
and claims that involve more than One Hundred Thousand Dollars ($100,000) of
Inventory collectively among all Credit Parties.

 

6.4                               Taxes; Pensions.  Borrower shall timely file
and cause each Credit Party to timely file, all required tax returns and reports
and timely pay, and cause each Credit Party to timely pay, all foreign, federal,
state, and local taxes, assessments, deposits and contributions owed, and shall
deliver to Agent, upon reasonable request, appropriate certificates attesting to
such payments.  Borrower shall pay, and cause each Credit Party to pay, all
amounts necessary to fund each pension plan that is subject to Title IV of ERISA
in accordance with its terms and applicable law and all amounts necessary to
fund each other pension, profit sharing and deferred compensation plans in
accordance with their terms and applicable law in all material respects. 
Notwithstanding the foregoing, a Credit Party may defer payment of any contested
taxes, provided, however, that such Credit Party (a) in good faith contests its
obligation to pay the taxes by appropriate proceedings promptly and diligently
instituted and conducted, (b) notifies Agent in writing of the commencement of,
and any material development in, the proceedings, and (c) posts bonds or takes
any other steps required to prevent the governmental authority levying such
contested taxes from obtaining a Lien upon any of the Collateral.

 

6.5                               Insurance.  Borrower shall, and shall cause
each Credit Party to, keep its business and the Collateral insured for risks and
in amounts standard for companies in Borrower’s industry and location. 
Insurance policies shall be in a form, with companies, and in amounts that are
satisfactory to Agent.  All property policies shall have a lender’s loss payable
endorsement showing Agent as sole lender’s loss payee and waive subrogation
against Agent, and all liability policies shall show, or have endorsements
showing, Agent as an additional insured.  No other loss payees may be shown on
the policies unless Agent shall otherwise consent in writing.  If required by
Agent, all policies (or the loss payable and additional insured endorsements)
shall provide that the insurer shall endeavor to give Agent at least thirty (30)
days’ notice before canceling, amending, or declining to renew its policy.  At
Agent’s request, Borrower shall deliver certified copies of all such Credit
Party insurance policies and evidence of all premium payments.  If any Credit
Party fails to obtain insurance as required under this Section 6.5 or to pay any
amount or furnish any required proof of payment to third persons and Agent,
Agent may make all or part of such payment or obtain such insurance policies
required in this Section 6.5, and take any action under the policies Agent deems
prudent.

 

6.6                               Collateral Accounts.  Borrower shall, and
shall cause each Credit Party to, provide Agent five (5) days prior written
notice before establishing any Collateral Account at or with any bank or
financial institution.  In addition, for each Collateral Account (other than the
Square 1Restricted Account to the extent the funds on deposit therein do not
exceed 101% of the outstanding Obligations (as defined in the Square 1 Loan
Agreement)) that any Credit Party at any time maintains, Borrower shall, and
shall cause each Credit Party to, cause the applicable bank or financial
institution at or with which any Collateral Account is maintained to execute and
deliver a Control Agreement or other appropriate instrument with respect to such
Collateral Account to perfect Agent’s Lien in such Collateral Account in
accordance with the terms hereunder, which Control Agreement may not be
terminated without prior written consent of Agent.  The provisions of the
previous sentence shall not apply to deposit accounts exclusively used for
payroll, payroll taxes and other employee wage and benefit payments to or for
the benefit of a Credit Party’s employees and identified to Agent by Borrower as
such; provided, however, that at all times on or after June 3, 2013, Borrower
shall maintain one or more separate Deposit Accounts to hold any and all amounts
to be used for payroll, payroll taxes and other employee wage and benefit
payments (collectively, the “Segregated Accounts”), and shall not commingle any
monies allocated for such purposes with funds in any other Deposit Account.

 

6.7                               Notices of Material Agreements, Litigation and
Defaults; Cooperation in Litigation.  Promptly (and in any event within three
(3) Business Days), (i) upon Borrower becoming aware of the existence of any
Event of Default or event which, with the giving of notice or passage of time,
or both, would constitute an Event of Default or (ii) upon each amendment to any
Material Agreement, or (iii) upon Borrower becoming aware of (or having reason
to believe any of the following are pending or threatened in writing) any
action, suit, proceeding or investigation by or against Borrower or any Credit
Party that could reasonably be expected to result in a judgment or liability of
more than

 

11

--------------------------------------------------------------------------------


 

Five Hundred Thousand Dollars ($500,000) or that could reasonably be expected to
result in a Material Adverse Change, or which questions the validity of any of
the Financing Documents, Borrower shall give written notice to Agent of such
occurrence, and such further information as Agent shall reasonably request. 
From the date hereof and continuing through the termination of this Agreement,
Borrower shall, and shall cause each Credit Party to, make available to Agent,
without expense to Agent, each Credit Party’s officers, employees and agents and
books, to the extent that Agent may deem them reasonably necessary to prosecute
or defend any third-party suit or proceeding instituted by or against Agent with
respect to any Collateral or relating to a Credit Party.

 

6.8                               Creation/Acquisition of Subsidiaries.  In the
event Borrower or any Subsidiary creates or, to the extent permitted hereunder,
acquires any Subsidiary that is organized under the laws of any State within the
United States or the District of Colombia, Borrower and such Subsidiary shall
promptly (and in any event within five (5) Business Days of such creation or
acquisition) notify Agent of the creation or acquisition of such new Subsidiary
and take all such action as may be reasonably required by Agent to cause each
such Subsidiary to become a co-Borrower hereunder or to guarantee the
Obligations of Borrower under the Financing Documents and, in each case,  grant
a continuing pledge and security interest in and to the assets of such
Subsidiary to the extent such assets are of the type that would constitute
Collateral (substantially as described on Exhibit A hereto); and Borrower or
such Subsidiary (as applicable) shall grant and pledge to Agent, for the ratable
benefit of the Lenders, a perfected security interest in the stock, units or
other evidence of ownership of each Subsidiary (the foregoing collectively, the
“Joinder Requirements”); provided, that Borrower shall not be permitted to make
any Investment (except for Permitted Investments) in such Subsidiary until such
time as Borrower has satisfied the Joinder Requirements.

 

6.9                               Use of Proceeds.  Borrower shall use the
proceeds of the Credit Extensions solely for (a) transaction fees incurred in
connection with the Financing Documents, (b) for working capital needs of
Borrower and its Subsidiaries, and (c) other general corporate purposes.  No
portion of the proceeds of the Credit Extensions will be used for family,
personal, agricultural or household use.

 

6.10                        Hazardous Materials; Remediation.

 

(a)                                 If any release or disposal of Hazardous
Materials shall occur or shall have occurred on any real property or any other
assets of any Borrower or any other Credit Party, such Borrower will cause, or
direct the applicable Credit Party to cause, the prompt containment and removal
of such Hazardous Materials and the remediation of such real property or other
assets as is necessary to comply with all Laws and to preserve the value of such
real property or other assets.  Without limiting the generality of the
foregoing, each Borrower shall, and shall cause each other Credit Party to,
comply with each Law requiring the performance at any real property by any
Borrower or any other Credit Party of activities in response to the release or
threatened release of a Hazardous Material.

 

(b)                                 Borrower will provide Agent within thirty
(30) days after written  demand therefor with a bond, letter of credit or
similar financial assurance evidencing to the reasonable satisfaction of Agent
that sufficient funds are available to pay the cost of removing, treating and
disposing of any Hazardous Materials or Hazardous Materials Contamination and
discharging any assessment which may be established on any property as a result
thereof, such demand to be made, if at all, upon Agent’s determination that the
failure to remove, treat or dispose of any Hazardous Materials or Hazardous
Materials Contamination, or the failure to discharge any such assessment could
reasonably be expected to have a Material Adverse Change.

 

(c)                                  If there is any conflict between this
Section and any environmental indemnity agreement which is a Financing Document,
the environmental indemnity agreement shall govern and control.

 

6.11                        Power of Attorney.  Upon the occurrence and during
the continuance of an Event of Default, each of the officers of Agent is
irrevocably made, constituted and appointed the true and lawful attorney for
each Borrower (without requiring any of them to act as such) with full power of
substitution to do the following:  (a) endorse the name of any Borrower upon any
and all checks, drafts, money orders, and other instruments for the payment of
money that are payable to Borrower; (b) make, settle, and adjust all claims
under Borrower’s insurance policies; (c) pay, contest or settle any Lien,
charge, encumbrance, security interest, and adverse claim in or to the
Collateral, or any judgment

 

12

--------------------------------------------------------------------------------


 

based thereon, or otherwise take any action to terminate or discharge the same;
(d) so long as Agent has provided not less than three (3) Business Days’ prior
written notice to Borrower to perform the same and Borrower has failed to take
such action, (i) execute in the name of any Borrower any schedules, assignments,
instruments, documents, and statements that Borrowers are obligated to give
Agent under this Agreement or that Agent or any Lender deems necessary to
perfect or better perfect Agent’s security interest or Lien in any Collateral,
and (ii) do such other and further acts and deeds in the name of Borrower that
Agent may deem necessary or desirable to enforce, protect or preserve any
Collateral or its rights therein, including, but not limited to, to sign
Borrower’s name on any invoice or bill of lading for any Account or drafts
against Account Debtors; (e) take any action any Credit Party is required to
take under this Agreement or any other Financing Document, (f) transfer the
Collateral into the name of Agent or a third party as the Code permits,
(g) exercise any rights and remedies described in this Agreement or the other
Financing Documents, and (h) do such other and further acts and deeds in the
name of Borrower that Agent may deem necessary or desirable to enforce its
rights with regard to any Collateral.

 

6.12                        Further Assurances.  Borrower shall, and shall cause
each Credit Party to, promptly execute any further instruments and take further
action as Agent reasonably requests to perfect or better perfect or continue
Agent’s Lien in the Collateral or to effect the purposes of this Agreement or
any other Financing Document.

 

6.13                        Post-Closing Obligations.  Borrower shall, and shall
cause each Credit Party to, complete each of the post-closing obligations and/or
deliver to Agent each of the documents, instruments, agreements and information
listed on the Post-Closing Obligations Schedule attached hereto, on or before
the date set forth for each such item thereon, each of which shall be completed
or provided in form and substance satisfactory to Agent and Lenders.

 

6.14                        Disclosure Schedule.  Borrower shall, together with
the delivery of its Compliance Certificate for the last month of each fiscal
quarter, deliver to Agent a proposed update to the Disclosure Schedule
correcting all outdated, inaccurate, incomplete or misleading information.  With
respect to any proposed updates to the Disclosure Schedule involving Permitted
Liens, Permitted Indebtedness or Permitted Investments, Agent will replace the
Disclosure Schedule attached hereto with such proposed update only if such
updated information is consistent with the definitions of and limitations herein
pertaining to Permitted Liens, Permitted Indebtedness or Permitted Investments. 
With respect to any proposed updates to the Disclosure Schedule involving other
matters, Agent will replace the applicable portion of the Disclosure Schedule
attached hereto with such proposed update upon Agent’s approval thereof.

 

6.15                        Payment of Dividends.  Following (a) the occurrence
and continuation of an Event of Default and (b) the exercise by Agent of any
right, option or remedy provided for hereunder, under any Financing Document or
at law or in equity, Borrower shall cause each Foreign Subsidiary to declare and
pay to the Borrower the maximum amount of dividends and other distributions in
respect of its capital stock or other equity interest legally permitted to be
paid by each such Foreign Subsidiary; provided that such Foreign Subsidiaries
shall be able to retain for working capital purposes such other amounts used by
the Foreign Subsidiaries in the Ordinary Course of Business and as are
reasonable necessary for its operations based on its current projections, as
provided to the Agent pursuant to Section 6.2.

 

7                                         NEGATIVE COVENANTS

 

Borrower shall not do, nor shall it permit any of its Subsidiaries to do, any of
the following without the prior written consent of Agent:

 

7.1                               Dispositions.  Convey, sell, abandon, lease,
license, transfer, assign or otherwise dispose of (collectively, “Transfer”) all
or any part of its business or property, except for (a) sales of Inventory in
the Ordinary Course of Business; (b) sales or abandonment of worn-out or
obsolete Equipment; (c) Permitted Transfers; or (d) Permitted Investments.

 

7.2                               Changes in Business, Management, Ownership or
Business Locations.  (a) Engage in any business other than the businesses
currently engaged in by Borrower or such Subsidiary, as applicable, or
reasonably related thereto; (b) liquidate or dissolve; (c) enter into any
transaction or series of related transactions which would result in a

 

13

--------------------------------------------------------------------------------


 

Change in Control unless (i) the Obligations shall be repaid in full upon
consummation of such transaction or transactions and (ii) the payment of any
breakup or similar fee payable pursuant to the documents that would give rise to
such Change of Control, if such fee were to become payable, would not reasonably
be expected to cause a breach of Section 8.3; (d) relocate any of Borrower’s
Books to new offices or business locations without first delivering a
fully-executed Access Agreement to Agent; (e) change its jurisdiction of
organization; (f) change its organizational structure or type; (g) change its
legal name; or (h) change any organizational number (if any) assigned by its
jurisdiction of organization.

 

7.3                               Mergers or Acquisitions.  Merge or consolidate
with any other Person, or acquire all or substantially all of the capital stock
or property of another Person (other than Permitted Investments); provided,
however, that a Subsidiary of Borrower may merge or consolidate into another
Subsidiary that is a Borrower, so long as (a) Borrower has provided Agent with
prior written notice of such transaction, (b) a Borrower shall be the surviving
legal entity, (c) Borrower’s tangible net worth is not thereby reduced, and
(d) no Event of Default has occurred and is continuing prior thereto or arises
as a result therefrom.

 

7.4                               Indebtedness.  Create, incur, assume, or be
liable for, any Indebtedness other than Permitted Indebtedness.

 

7.5                               Encumbrance.  (a) Create, incur, allow, or
suffer any Lien on any of its property, except for Permitted Liens, (b) permit
any Collateral to fail to be subject to the first priority security interest
granted herein except for Permitted Liens that may have priority by operation of
applicable Law or by the terms of a written intercreditor or subordination
agreement entered into by Agent, or (c) enter into any agreement, document,
instrument or other arrangement (except with or in favor of Agent) with any
Person which directly or indirectly prohibits or has the effect of prohibiting
Borrower or any Subsidiary from assigning, mortgaging, pledging, granting a
security interest in or upon, or encumbering any of Borrower’s or any
Subsidiary’s Collateral or Intellectual Property, except as is otherwise
permitted in the definition of “Permitted Liens” herein.

 

7.6                               Maintenance of Collateral Accounts.  Maintain
any Collateral Account, except pursuant to the terms of Section 6.6 hereof.

 

7.7                               Distributions; Investments.  (a) Pay any
dividends (other than dividends payable solely in common stock) or make any
distribution or payment with respect to or redeem, retire or purchase or
repurchase any of its equity interests (other than repurchases pursuant to the
terms of employee stock purchase plans, employee restricted stock agreements or
similar plans), provided that a Subsidiary may pay dividends or make
distributions to Borrower, (b) directly or indirectly make any Investment
(including, without limitation, any additional Investment in any Subsidiary)
other than Permitted Investments or (c) be a party to or bound by an agreement
that restricts a Credit Party or any Subsidiary of a Credit Party from paying
dividends or otherwise making any payments or distributions to any other Credit
Party.

 

7.8                               Transactions with Affiliates.  Directly or
indirectly enter into or permit to exist any material transaction with any
Affiliate of any Borrower or Subsidiary of a Borrower, except for
(a) transactions that are in the Ordinary Course of Business, upon terms that
are reasonably believed by such Borrower or Subsidiary of a Borrower to be fair
and reasonable and that are no less favorable to Borrower than would be obtained
in an arm’s length transaction with a non-affiliated Person, (b) transactions
entered into by a Credit Party with another Credit Party and that are not
otherwise prohibited by Section 7 of this Agreement, (c) transactions permitted
by Section 7.7 of this Agreement, (d) bona fide equity or bridge financings with
Borrower’s investors, provided that any such bridge financings must satisfy the
requirements of Subordinated Debt, (e) the granting of registration and other
customary rights in connection with the issuance of equity interests by
Borrower; and provided such rights do not include any right to payments in cash
(other than typical liquidation preference and similar cash payments), right of
redemption or other put right prior to the date that is 91 days after the
payment in full of the Obligations, and (f) compensation and indemnification of,
and other employment agreements and arrangements, employee benefit plans, and
stock incentive plans with, directors, officers and employees of Borrower or any
of its Subsidiaries entered in the ordinary course of business.

 

14

--------------------------------------------------------------------------------


 

7.9                               Subordinated Debt.  (a) Make or permit any
payment on any Subordinated Debt, except under the terms of the subordination,
intercreditor, or other similar agreement to which such Subordinated Debt is
subject, or (b) amend any provision in any document relating to the Subordinated
Debt other than as may be expressly permitted pursuant to the terms of any
applicable subordination, intercreditor or similar agreement to which such
Subordinated Debt is subject.

 

7.10                        Compliance.  Become an “investment company” or a
company controlled by an “investment company”, under the Investment Company Act
of 1940, as amended or undertake as one of its important activities extending
credit to purchase or carry margin stock (as defined in Regulation U of the
Board of Governors of the Federal Reserve System), or use the proceeds of any
Credit Extension for that purpose; fail to meet the minimum funding requirements
of ERISA, permit a Reportable Event or Prohibited Transaction, as defined in
ERISA, to occur; fail to comply with the Federal Fair Labor Standards Act or
violate any other Law or regulation, if the violation could reasonably be
expected to have a Material Adverse Change; withdraw from participation in,
permit partial or complete termination of, or permit the occurrence of any other
event with respect to, any present pension, profit sharing and deferred
compensation plan which could reasonably be expected to result in any liability
of Borrower, including any liability to the Pension Benefit Guaranty Corporation
or its successors or any other governmental agency.

 

7.11                        Amendments to Organization Documents and Square 1
Loan Agreement.  Amend, modify or waive any provision of (a) the Square 1 Loan
Agreement, or (b) any of its organizational documents, in each case, in any
manner materially adverse to the interest of the Lenders without the prior
written consent of Agent.  Borrower shall provide to Agent copies of all such
amendments, waivers and modifications.

 

7.12                        Compliance with Anti-Terrorism Laws.  Directly or
indirectly, knowingly enter into any documents, instruments, agreements or
contracts with any Person listed on the OFAC Lists.  Borrower shall immediately
notify Agent if Borrower has knowledge that Borrower or any Subsidiary or
Affiliate is listed on the OFAC Lists or (a) is convicted on, (b) pleads nolo
contendere to, (c) is indicted on, or (d) is arraigned and held over on charges
involving money laundering or predicate crimes to money laundering.  Borrower
will not, nor will Borrower permit any Subsidiary or Affiliate to, directly or
indirectly, (i) conduct any business or engage in any transaction or dealing
with any Blocked Person, including, without limitation, the making or receiving
of any contribution of funds, goods or services to or for the benefit of any
Blocked Person, (ii) deal in, or otherwise engage in any transaction relating
to, any property or interests in property blocked pursuant to Executive Order
No. 13224, any similar executive order or other Anti-Terrorism Law, or
(iii) engage in or conspire to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in Executive Order No. 13224 or other Anti-Terrorism Law.
Agent hereby notifies Borrower that pursuant to the requirements of
Anti-Terrorism Laws, and Agent’s policies and practices, Agent is required to
obtain, verify and record certain information and documentation that identifies
Borrower and its principals, which information includes the name and address of
Borrower and its principals and such other information that will allow Agent to
identify such party in accordance with Anti-Terrorism Laws.

 

7.13                        Blisibimod Development.  Terminate its interest in,
become unable to develop and/or cease to diligently pursue the development of
Blisibimod.

 

8                                         ADDITIONAL COVENANTS

 

8.1                               [Reserved].

 

8.2                               SBIC Related Provisions.

 

(a)                                 SBIC Acknowledgement.  Borrower acknowledges
that Agent, and any Lender with the word “SBIC” in its name, is a Federal
licensee under the Small Business Investment Act of 1958, as amended (“SBA
Act”).  The term “SBA” as used herein means the U.S. Small Business
Administration.

 

(b)                                 As a condition to any Credit Extension,
Borrower shall, upon request of Agent or any Lender, complete and deliver to
Agent and such Lender SBA Forms 480, 652 and 1031, the SBA Economic Impact

 

15

--------------------------------------------------------------------------------


 

Assessment.  Any information provided by the Borrower to Agent or any Lender on
each such form is and will be true, accurate and complete in all material
respects.

 

(c)                                  Within forty-five (45) days after the end
of each fiscal year of Borrower, and at such other times as Agent or any Lender
may reasonably request to the extent related to SBA regulations, Borrower shall
provide to Agent and such Lender such forms and financial and other information
with respect to any business or financial condition of Borrower or any of its
Subsidiaries required by the SBA, including, but not limited to (i) forms and
information with respect to Agent’s or any Lender’s reporting requirements under
SBA Form 468, (ii) information regarding the full-time equivalent jobs created
or retained in connection with any Lender’s investment in Borrower, the impact
of the financing on Borrower’s business in terms of revenues and profits and on
taxes paid by Borrower and its employees, and (iii) a list of holders of the
Obligations.

 

(d)                                 Upon request of Agent or any Lender, the
Borrower shall promptly (and in any event within twenty (20) days of such
request) furnish to Agent and such Lender all information as Agent or any Lender
may reasonably request, to the extent reasonably available to the Borrower, in
order for Agent or any Lender to comply with the requirements of 13 C.F.R.
Section 107.620 or to prepare or file SBA Form 468 and any other information
requested or required by the SBA or any other similar governmental agency
asserting jurisdiction over Agent or such Lender.  Each Borrower shall afford to
Agent and such Lender and examiners of the SBA reasonable access, during normal
business hours and with prior reasonable notice, to the books, records and
properties of such Borrower for the purpose of verifying the certifications made
in accordance with 13 C.F.R. Section 107.610 and for all other purposes required
by the SBA.

 

(e)                                  No Borrower presently engages in, and it
will not hereafter engage in, any activities, and no Borrower will use directly
or indirectly, the proceeds from the Credit Extensions made on the Closing Date
or otherwise pursuant to the Financing Documents, for any purpose for which a
small business investment company is prohibited from using funds by the SBA Act
and the regulations thereunder, including 13 C.F.R. Section 107.720.  For a
period of twelve (12) months following the Closing Date, no Borrower shall
knowingly cause the nature of its business activity to change if such change
would render such Borrower ineligible for financing pursuant to 13 C.F.R.
Section 107.720.  So long as any Obligations are owing to Agent or any Lender
under the Financing Documents, the Borrower will at all times comply with all
non-discrimination requirements applicable to the Borrower under federal law.

 

8.3                               Financial Covenants.  (a)        During each
month set forth below, Borrower shall maintain unrestricted cash and Cash
Equivalents in one or more Collateral Accounts, each of which is subject to a
Control Agreement, in an aggregate amount greater than or equal to the
corresponding amount set forth below with respect to such month and Borrower
shall provide evidence satisfactory to Agent, on the first Business Day
following the end of such month, demonstrating the same on and as of such date.

 

Fiscal Month 

 

Required Cash and Cash Equivalent Amount

 

03/2013

 

$

0

 

04/2013

 

$

29,482,768

 

05/2013

 

$

29,482,768

 

06/2013

 

$

29,482,768

 

07/2013

 

$

24,217,218

 

08/2013

 

$

24,217,218

 

09/2013

 

$

24,217,218

 

10/2013

 

$

19,033,141

 

11/2013

 

$

19,033,141

 

12/2013

 

$

19,033,141

 

01/2014

 

$

14,357,982

 

02/2014

 

$

14,357,982

 

03/2014

 

$

14,357,982

 

04/2014

 

$

10,133,577

 

05/2014

 

$

10,133,577

 

06/2014

 

$

10,133,577

 

07/2014

 

$

6,579,574

 

08/2014

 

$

6,579,574

 

09/2014

 

$

6,579,574

 

10/2014

 

$

3,753,994

 

11/2014

 

$

3,753,994

 

12/2014

 

$

3,753,994

 

01/2015 and thereafter

 

$

3,600,000

 

 

16

--------------------------------------------------------------------------------


 

(b)                                 As of each date set forth below, Borrower
shall maintain unrestricted cash and Cash Equivalents in one or more Collateral
Accounts, each of which is subject to a Control Agreement, in an aggregate
amount greater than or equal to the corresponding amount set forth below with
respect to such date and Borrower shall provide evidence satisfactory to Agent,
on the first Business Day following such date, demonstrating the same on and as
of such date.

 

Date

 

Required Cash and Cash Equivalent Amount

 

June 30, 2013

 

$

32,758,631

 

September 30, 2013

 

$

26,908,020

 

December 31, 2013

 

$

21,147,935

 

March 31, 2014

 

$

15,953,313

 

June 30, 2014

 

$

11,259,530

 

September 30, 2014

 

$

7,310,638

 

December 31, 2014

 

$

4,171,104

 

March 31, 2015

 

$

4,000,000

 

June 30, 2015

 

$

4,000,000

 

September 30, 2015

 

$

4,000,000

 

December 31, 2015

 

$

4,000,000

 

 

9                                         RESERVED

 

10                                  EVENTS OF DEFAULT

 

10.1                        Events of Default. The occurrence of any of the
following conditions and/or events, whether voluntary or involuntary, by
operation of law or otherwise, shall constitute an “Event of Default” and Credit
Parties shall thereupon be in default under this Agreement and each of the other
Financing Documents:

 

(a)                                 Borrower fails to (a) make any payment of
principal or interest on any Credit Extension on its due date, or (b) pay any
other Obligations within three (3) Business Days after such Obligations are due
and payable (which three (3) Business Day grace period shall not apply to
payments due on the Maturity Date or the date of acceleration pursuant to
Section 10.2 hereof).

 

(b)                                 Any Credit Party defaults in the performance
of or compliance with any term contained in this Agreement or in any other
Financing Document (other than occurrences described in other provisions of this
Section 10.1 for which a different grace or cure period is specified or for
which no grace or cure period is specified and

 

17

--------------------------------------------------------------------------------


 

thereby constitute immediate Events of Default) and such default is not remedied
by the Credit Party or waived by Agent within ten (10) days after the earlier of
(i) the date of receipt by any Borrower of notice from Agent or Required Lenders
of such default, (ii) the date an officer of such Credit Party becomes aware, or
through the exercise of reasonable diligence should have become aware, of such
default;

 

(c)                                  Any Credit Party defaults in the
performance of or compliance with any term contained in Sections 6.2, 6.4, 6.5,
6.6, 6.8, 6.10, 6.13 or 6.15 or Article 7 or Article 8.

 

(d)                                 Any representation, warranty, certification
or statement made by any Credit Party or any other Person in any Financing
Document is incorrect in any respect (or in any material respect if such
representation, warranty, certification or statement is not by its terms already
qualified as to materiality) when made (or deemed made);

 

(e)                                  (i) (A) any Credit Party defaults under the
Amgen License Agreement if the effect of such default (after any applicable
grace or notice period contained therein) is to give rise to the ability of a
third party or the parties thereto to terminate the Amgen License Agreement,
(B) the Amgen License Agreement shall be terminated by a third party or parties
party thereto prior to the expiration thereof, or (C) there is a loss of a
material right of a Credit Party under the Amgen License Agreement, (ii) (A) any
Credit Party fails to make (after any applicable grace period) any payment when
due (whether due because of scheduled maturity, required prepayment provisions,
acceleration, demand or otherwise) on any Indebtedness (other than the
Obligations) of such Credit Party or such Subsidiary having an aggregate
principal amount (including undrawn committed or available amounts and including
amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than Two Hundred Fifty Thousand Dollars ($250,000)
(“Material Indebtedness”) or any Subordinated Debt, (B) any other event shall
occur or condition shall exist under any contractual obligation relating to any
such Material Indebtedness or Subordinated Debt, if the effect of such event or
condition (after any applicable grace or notice period contained therein) is to
accelerate, or to permit the acceleration of (without regard to any
subordination terms with respect thereto), the maturity of such Material
Indebtedness or Subordinated or (C) any such Material Indebtedness or
Subordinated Debt shall become or be declared to be due and payable, or be
required to be prepaid, redeemed, defeased or repurchased (other than by a
regularly scheduled required prepayment), prior to the stated maturity thereof,
(iii) any Credit Party defaults (beyond any applicable grace period) under any
obligation for payments due or otherwise under any lease agreement for such
Credit Party’s principal place of business or any place of business that meets
the criteria for the requirement of an Access Agreement under Section 7.2 or for
which an Access Agreement exists or was required to be delivered and such
default results in the landlord under such lease having the right to seize or
place a Lien (that has not been subordinated to the Liens of Agent) on any
Collateral or (iv) the occurrence of any breach or default by (other than a
breach or default by Agent or any Lender) under any terms or provisions of any
agreement subordinating the Subordinated Debt to all or any portion of the
Obligations;

 

(f)                                   (i) any Credit Party shall generally not
pay its debts as such debts become due, shall admit in writing its inability to
pay its debts generally, shall make a general assignment for the benefit of
creditors, or shall cease doing business as a going concern, (ii) any proceeding
shall be instituted by or against any Credit Party seeking to adjudicate it a
bankrupt or insolvent or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, composition of it or its debts or
any similar order, in each case under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors or seeking the entry of an order for
relief or the appointment of a custodian, receiver, trustee, conservator,
liquidating agent, liquidator, other similar official or other official with
similar powers, in each case for it or for any substantial part of its property
and, in the case of any such proceedings instituted against (but not by or with
the consent of) such Credit Party, either such proceedings shall remain
undismissed or unstayed for a period of sixty (60) days or more or any action
sought in such proceedings shall occur or (iii) any Credit Party shall take any
corporate or similar action or any other action to authorize any action
described in clause (i) or (ii) above;

 

(g)                                  (i) The service of process seeking to
attach, execute or levy upon, seize or confiscate any Collateral Account, any
Intellectual Property, or any funds of any Credit Party on deposit with Agent,
any Lender or any Affiliate of Agent or any Lender, or (ii) a notice of lien,
levy, or assessment is filed against any assets of a Credit Party by any
government agency, and the same under subclauses (i) and (ii) hereof are not
discharged or stayed

 

18

--------------------------------------------------------------------------------


 

(whether through the posting of a bond or otherwise) prior to the earlier to
occur of ten (10) days after the occurrence thereof or such action becoming
effective;

 

(h)                                 (i) any court order enjoins, restrains, or
prevents Borrower from conducting any part of its business, (ii) the institution
by any Governmental Authority of criminal proceedings against any Credit Party,
or (iii) one or more judgments or orders for the payment of money (not paid or
fully covered by insurance and as to which the relevant insurance company has
acknowledged coverage in writing) aggregating in excess of One Hundred Thousand
Dollars ($100,000) shall be rendered against any or all Credit Parties and
either (A) enforcement proceedings shall have been commenced by any creditor
upon any such judgments or orders, or (B) there shall be any period of ten
(10) consecutive days during which a stay of enforcement of any such judgments
or orders, by reason of a pending appeal, bond or otherwise, shall not be in
effect,

 

(i)                                     any Lien created by any of the Financing
Documents shall at any time fail to constitute a valid and perfected Lien on all
of the Collateral purported to be encumbered thereby, or any Credit Party shall
so assert; any provision of any Financing Document shall fail to be valid and
binding on, or enforceable against, a Credit Party, or any Credit Party shall so
assert;

 

(j)                                    (A) A Change in Control occurs or (B) any
Credit Party or direct or indirect equity owner in a Credit Party shall enter
into agreement that contemplates a Change in Control unless, in the case of
clause (B), (i) the Obligations shall be repaid in full upon consummation of the
transactions contemplated by such agreement and (ii) the payment of any breakup
or similar fee payable pursuant to the documents that would give rise to such
Change of Control, if such fee were to become payable, would not reasonably be
expected to cause a breach of Section 8.3;

 

(k)                                 [RESERVED];

 

(l)                                     [RESERVED];

 

(m)                             [RESERVED]; or

 

(n)                                 The occurrence of any fact, event or
circumstance that could reasonably be expected to result in a Material Adverse
Change, if such default shall have continued unremedied for a period of ten
(10) days after written notice from Agent.

 

Notwithstanding the foregoing, if a Credit Party fails to comply with any same
provision of this Agreement two (2) times in any twelve (12) month period and
Agent has given to any Borrower in connection with each such failure any notice
to which Borrower would be entitled under this Section before such failure could
become an Event of Default, then all subsequent failures by a Credit Party to
comply with such provision of this Agreement shall effect an immediate Event of
Default (without the expiration of any applicable cure period) with respect to
all subsequent failures by a Credit Party to comply with such provision of this
Agreement, and Agent thereupon may exercise any remedy set forth in this
Article 10 without affording Borrower any opportunity to cure such Event of
Default.

 

All cure periods provided for in this Section 10.1 shall run concurrently with
any cure period provided for in any applicable Financing Documents under which
the default occurred.

 

10.2                        Rights and Remedies.

 

(a)                                 Upon the occurrence and during the
continuance of an Event of Default, Agent may, and at the written direction of
any Lender shall, without notice or demand, do any or all of the following:
(i) deliver notice of the Event of Default to Borrower, (ii) by notice to any
Borrower declare all Obligations immediately due and payable (but if an Event of
Default described in Section 10.1(f) occurs all Obligations shall be immediately
due and payable without any action by Agent or the Lenders), or (iii) by notice
to any Borrower suspend or terminate the obligations, if any, of the Lenders to
advance money or extend credit for Borrower’s benefit under this Agreement or
under any other agreement between any Credit Party and Agent and/or the Lenders
(but if an Event of Default described in Section 10.1(f) occurs all obligations,
if any, of the Lenders to advance money or extend credit for Borrower’s benefit
under

 

19

--------------------------------------------------------------------------------


 

this Agreement or under any other agreement between Borrower and Agent and/or
the Lenders shall be immediately terminated without any action by Agent or the
Lenders).

 

(b)                                 Without limiting the rights of Agent and
Lenders set forth in Section 10.2(a) above, upon the occurrence and during the
continuance of an Event of Default, Agent shall have the right, without notice
or demand, to do any or all of the following:

 

(i) with or without legal process, enter any premises where the Collateral may
be and take possession of and remove the Collateral from the premises or store
it on the premises, and foreclose upon and/or sell, lease or liquidate, the
Collateral, in whole or in part;

 

(ii) apply to the Obligations (a) any balances and deposits of any Credit Party
that Agent or any Lender or any Affiliate of Agent or a Lender holds or
controls, or (b) any amount held or controlled by Agent or any Lender or any
Affiliate of Agent or a Lender owing to or for the credit or the account of any
Credit Party;

 

(iii) settle, compromise or adjust and grant releases with respect to disputes
and claims directly with Account Debtors for amounts on terms and in any order
that Agent considers advisable, notify any Person owing any Credit Party money
of Agent’s security interest in such funds, and verify the amount of such
Account;

 

(iv) make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the Collateral.  Borrower
shall assemble the Collateral if Agent requests and make it available as Agent
designates.  Agent may also render any or all of the Collateral unusable at a
Credit Party’s premises and may dispose of such Collateral on such premises
without liability for rent or costs. Borrower grants Agent a license to enter
and occupy any of its premises, without charge, to exercise any of Agent’s
rights or remedies;

 

(v) pay, purchase, contest, or compromise any Lien which appears to be prior or
superior to its security interest and pay all expenses incurred;

 

(vi)  ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
and/or advertise for sale, the Collateral.  Agent is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s labels, patents, copyrights, mask works, rights of use of any name,
trade secrets, trade names, trademarks, service marks, and advertising matter,
or any similar property as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral (and including
in such license access to all media in which any of the licensed items may be
recorded or stored and to all computer software and programs used for the
compilation or printout thereof) and, in connection with Agent’s exercise of its
rights under this Article 10, Borrower’s rights under all licenses and all
franchise agreements shall be deemed to inure to Agent for the benefit of the
Lenders;

 

(vii)  place a “hold” on any account maintained with Agent or the Lenders or any
Affiliate of Agent or a Lender and/or deliver a notice of exclusive control, any
entitlement order, or other directions or instructions pursuant to any Control
Agreement or similar agreements providing control of any Collateral;

 

(viii) demand and receive possession of the Books of Borrower and the other
Credit Parties; and

 

(ix) exercise all other rights and remedies available to Agent under the
Financing Documents or at law or equity, including all remedies provided under
the Code (including disposal of the Collateral pursuant to the terms thereof).

 

10.3                        Notices.  Any notice that Agent is required to give
to a Credit Party under the UCC of the time and place of any public sale or the
time after which any private sale or other intended disposition of the
Collateral is to be made shall be deemed to constitute reasonable notice if such
notice is given in accordance with this Agreement at least five (5) days prior
to such action.

 

20

--------------------------------------------------------------------------------


 

10.4                        Protective Payments.  If any Credit Party fails to
pay or perform any covenant or obligation under this Agreement or any other
Financing Document, Agent may pay or perform such covenant or obligation, and
all amounts so paid by Agent are Protective Advances and immediately due and
payable, bearing interest at the then highest applicable rate for the Credit
Facilities hereunder, and secured by the Collateral.  No such payments or
performance by Agent shall be construed as an agreement to make similar payments
or performance in the future or constitute Agent’s waiver of any Event of
Default.

 

10.5                        Liability for Collateral No Waiver; Remedies
Cumulative.  So long as Agent and the Lenders comply with reasonable banking
practices regarding the safekeeping of the Collateral in the possession or under
the control of Agent and the Lenders, Agent and the Lenders shall not be liable
or responsible for: (a) the safekeeping of the Collateral; (b) any loss or
damage to the Collateral; (c) any diminution in the value of the Collateral; or
(d) any act or default of any carrier, warehouseman, bailee, or other Person. 
Borrower bears all risk of loss, damage or destruction of the Collateral. 
Agent’s failure, at any time or times, to require strict performance by Borrower
of any provision of this Agreement or any other Financing Document shall not
waive, affect, or diminish any right of Agent thereafter to demand strict
performance and compliance herewith or therewith.  No waiver hereunder shall be
effective unless signed by Agent and then is only effective for the specific
instance and purpose for which it is given.  Agent’s rights and remedies under
this Agreement and the other Financing Documents are cumulative.  Agent has all
rights and remedies provided under the Code, by Law, or in equity.  Agent’s
exercise of one right or remedy is not an election, and Agent’s waiver of any
Event of Default is not a continuing waiver.  Agent’s delay in exercising any
remedy is not a waiver, election, or acquiescence.

 

10.6                        Application of Payments and Proceeds. 
Notwithstanding anything to the contrary contained in this Agreement, upon the
occurrence and during the continuance of an Event of Default, (i) Borrower, for
itself and the other Credit Parties, irrevocably waives the right to direct the
application of any and all payments at any time or times thereafter received by
Agent from or on behalf of Borrower of all or any part of the Obligations, and,
as between Borrower and the Credit Parties on the one hand and Agent and Lenders
on the other, Agent shall have the continuing and exclusive right to apply and
to reapply any and all payments received against the Obligations in such manner
as Agent may deem advisable notwithstanding any previous application by Agent,
and (ii) unless the Agent and the Lenders shall agree otherwise, the proceeds of
any sale of, or other realization upon all or any part of the Collateral shall
be applied: first, to the Protective Advances; second, to accrued and unpaid
interest on the Obligations (including any interest which, but for the
provisions of the United States Bankruptcy Code, would have accrued on such
amounts); third, to the principal amount of the Obligations outstanding; and
fourth, to any other indebtedness or obligations of the Credit Parties owing to
Agent or any Lender under the Financing Documents.  Borrower shall remain fully
liable for any deficiency.  Any balance remaining shall be delivered to Borrower
or to whoever may be lawfully entitled to receive such balance or as a court of
competent jurisdiction may direct.  Unless the Agent and the Lenders shall agree
otherwise, in carrying out the foregoing, (x) amounts received shall be applied
in the numerical order provided until exhausted prior to the application to the
next succeeding category, and (y) each of the Persons entitled to receive a
payment in any particular category shall receive an amount equal to its pro rata
share of amounts available to be applied pursuant thereto for such category.

 

10.7                        Waivers.

 

(a)                                 Except as otherwise provided for in this
Agreement and to the fullest extent permitted by applicable law, each Borrower
waives:  (i) presentment, demand and protest, and notice of presentment,
dishonor, intent to accelerate, acceleration, protest, default, nonpayment,
maturity, release, compromise, settlement, extension or renewal of any or all
Financing Documents and hereby ratifies and confirms whatever Agent or Lenders
may do in this regard; (ii) all rights to notice and a hearing prior to Agent’s
or any Lender’s entry upon the premises of a Borrower, the taking possession or
control of, or to Agent’s or any Lender’s replevy, attachment or levy upon, any
Collateral or any bond or security which might be required by any court prior to
allowing Agent or any Lender to exercise any of its remedies; and (iii) the
benefit of all valuation, appraisal and exemption Laws.  Each Borrower
acknowledges that it has been advised by counsel of its choices and decisions
with respect to this Agreement, the other Financing Documents and the
transactions evidenced hereby and thereby.

 

21

--------------------------------------------------------------------------------


 

(b)                                 Each Borrower for itself and all its
successors and assigns, (i) agrees that its liability shall not be in any manner
affected by any indulgence, extension of time, renewal, waiver, or modification
granted or consented to by Lender; (ii) consents to any indulgences and all
extensions of time, renewals, waivers, or modifications that may be granted by
Agent or any Lender with respect to the payment or other provisions of the
Financing Documents, and to any substitution, exchange or release of the
Collateral, or any part thereof, with or without substitution, and agrees to the
addition or release of any Borrower, endorsers, guarantors, or sureties, or
whether primarily or secondarily liable, without notice to any other Borrower
and without affecting its liability hereunder; (iii) agrees that its liability
shall be unconditional and without regard to the liability of any other
Borrower, Agent or any Lender for any tax on the indebtedness; and (iv) to the
fullest extent permitted by law, expressly waives the benefit of any statute or
rule of law or equity now provided, or which may hereafter be provided, which
would produce a result contrary to or in conflict with the foregoing.

 

(c)                                  To the extent that Agent or any Lender may
have acquiesced in any noncompliance with any requirements or conditions
precedent to the closing of the Credit Facilities or to any subsequent
disbursement of Credit Extensions, such acquiescence shall not be deemed to
constitute a waiver by Agent or any Lender of such requirements with respect to
any future Credit Extensions and Agent may at any time after such acquiescence
require Borrower to comply with all such requirements.  Any forbearance by Agent
or a Lender in exercising any right or remedy under any of the Financing
Documents, or otherwise afforded by applicable law, including any failure to
accelerate the maturity date of the Credit Facilities, shall not be a waiver of
or preclude the exercise of any right or remedy nor shall it serve as a novation
of the Financing Documents or as a reinstatement of the Obligations or a waiver
of such right of acceleration or the right to insist upon strict compliance of
the terms of the Financing Documents.  Agent’s or any Lender’s acceptance of
payment of any sum secured by any of the Financing Documents after the due date
of such payment shall not be a waiver of Agent’s and such Lender’s right to
either require prompt payment when due of all other sums so secured or to
declare a default for failure to make prompt payment.  The procurement of
insurance or the payment of taxes or other Liens or charges by Agent as the
result of an Event of Default shall not be a waiver of Agent’s right to
accelerate the maturity of the Obligations, nor shall Agent’s receipt of any
condemnation awards, insurance proceeds, or damages under this Agreement operate
to cure or waive any Credit Party’s default in payment of sums secured by any of
the Financing Documents.

 

(d)                                 Without limiting the generality of anything
contained in this Agreement or the other Financing Documents, each Borrower
agrees that if an Event of Default is continuing (i) Agent and Lenders shall not
be subject to any “one action” or “election of remedies” law or rule, and
(ii) all Liens and other rights, remedies or privileges provided to Agent or
Lenders shall remain in full force and effect until Agent or Lenders have
exhausted all remedies against the Collateral and any other properties owned by
Borrowers and the Financing Documents and other security instruments or
agreements securing the Obligations have been foreclosed, sold and/or otherwise
realized upon in satisfaction of Borrowers’ obligations under the Financing
Documents.

 

(e)                                  Neither Agent nor any Lender shall be under
any obligation to marshal any assets in payment of any or all of the
Obligations.  Nothing contained herein or in any other Financing Document shall
be construed as requiring Agent or any Lender to resort to any part of the
Collateral for the satisfaction of any of Borrowers’ obligations under the
Financing Documents in preference or priority to any other Collateral, and Agent
may seek satisfaction out of all of the Collateral or any part thereof, in its
absolute discretion in respect of Borrowers’ obligations under the Financing
Documents.  To the fullest extent permitted by law, each Borrower, for itself
and its successors and assigns, waives in the event of foreclosure of any or all
of the Collateral any equitable right otherwise available to any Credit Party
which would require the separate sale of any of the Collateral or require Agent
or Lenders to exhaust their remedies against any part of the Collateral before
proceeding against any other part of the Collateral; and further in the event of
such foreclosure each Borrower does hereby expressly consent to and authorize,
at the option of Agent, the foreclosure and sale either separately or together
of each part of the Collateral.

 

10.8                        Injunctive Relief.  The parties acknowledge and
agree that, in the event of a breach or threatened breach of any Credit Party’s
obligations under any Financing Documents, Agent and Lenders may have no
adequate remedy in money damages and, accordingly, shall be entitled to an
injunction (including, without limitation, a temporary restraining order,
preliminary injunction, writ of attachment, or order compelling an audit)
against such breach or threatened breach, including, without limitation,
maintaining any cash management and collection

 

22

--------------------------------------------------------------------------------


 

procedure described herein.  However, no specification in this Agreement of a
specific legal or equitable remedy shall be construed as a waiver or prohibition
against any other legal or equitable remedies in the event of a breach or
threatened breach of any provision of this Agreement.  Each Credit Party waives,
to the fullest extent permitted by law, the requirement of the posting of any
bond in connection with such injunctive relief.  By joining in the Financing
Documents as a Credit Party, each Credit Party specifically joins in this
Section as if this Section were a part of each Financing Document executed by
such Credit Party.

 

11                                  NOTICES

 

All notices, consents, requests, approvals, demands, or other communication
(collectively, “Communication”) by any party to this Agreement or any other
Financing Document must be in writing and shall be deemed to have been validly
served, given, or delivered: (a) upon the earlier of actual receipt and three
(3) Business Days after deposit in the U.S. mail, first class, registered or
certified mail return receipt requested, with proper postage prepaid; (b) upon
transmission, when sent by electronic mail (if an email address is specified
herein) or facsimile transmission; (c) one (1) Business Day after deposit with a
reputable overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address indicated
below.  Any of Agent, Lender or Borrower may change its mailing or electronic
mail address or facsimile number by giving the other party written notice
thereof in accordance with the terms of this Section.

 

If to Borrower:

 

Anthera Pharmaceuticals, Inc.

25801 Industrial B Boulevard

Suite B

Hayward, CA 94545

Attention: May Liu, Vice President of Finance

Fax: (650) 456-2100

E-Mail: mliu@anthera.com

 

If to Agent or Lenders:

 

MidCap Financial SBIC, LP

7255 Woodmont Avenue, Suite 200

Bethesda, Maryland 20814

Attention:  Portfolio Management- Life Sciences

Fax:  (301) 941-1450

E-Mail: lviera@midcapfinancial.com

 

with a copy to:

MC Serviceco, LLC

7255 Woodmont Avenue, Suite 200

Bethesda, Maryland 20814

Attention: General Counsel

Fax:  (301) 941-1450

E-Mail: legalnotices@midcapfinancial.com

 

12                                  CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER;
CONFESSION OF JUDGMENT; CALIFORNIA WAIVERS

 

12.1                        THIS AGREEMENT, EACH SECURED PROMISSORY NOTE AND
EACH OTHER FINANCING DOCUMENT (OTHER THAN ANY DEPOSIT ACCOUNT CONTROL AGREEMENT
OR SECURITIES ACCOUNT CONTROL AGREEMENT), AND THE RIGHTS, REMEDIES AND
OBLIGATIONS OF THE PARTIES HERETO AND THERETO, AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING

 

23

--------------------------------------------------------------------------------


 

UNDER OR RELATED TO THIS AGREEMENT OR SUCH FINANCING DOCUMENT, THE RELATIONSHIP
OF THE PARTIES, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND
DUTIES OF THE PARTIES AND ALL OTHER MATTERS RELATING HERETO, THERETO OR ARISING
THEREFROM (WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE), SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF MARYLAND WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS. 
NOTWITHSTANDING THE FOREGOING, AGENT AND LENDERS SHALL HAVE THE RIGHT TO BRING
ANY ACTION OR PROCEEDING AGAINST BORROWER OR ITS PROPERTY IN THE COURTS OF ANY
OTHER JURISDICTION WHICH AGENT AND LENDERS (IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 12.1) DEEM NECESSARY OR APPROPRIATE TO REALIZE ON THE COLLATERAL OR TO
OTHERWISE ENFORCE AGENT’S AND LENDERS’ RIGHTS AGAINST BORROWER OR ITS PROPERTY.
BORROWER EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY
ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND BORROWER HEREBY WAIVES ANY
OBJECTION THAT IT MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER
VENUE, OR FORUM NON CONVENIENS AND HEREBY CONSENTS TO THE GRANTING OF SUCH LEGAL
OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.  BORROWER HEREBY
WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINTS, AND OTHER PROCESS ISSUED IN
SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINTS, AND
OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO BORROWER
AT THE ADDRESS SET FORTH IN ARTICLE 11 OF THIS AGREEMENT AND THAT SERVICE SO
MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER TO OCCUR OF BORROWER’S ACTUAL
RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN THE U.S. MAIL, PROPER POSTAGE
PREPAID.

 

12.2                        TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
BORROWER, AGENT AND LENDERS EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM
OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE FINANCING
DOCUMENTS OR ANY CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF
DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES
TO ENTER INTO THIS AGREEMENT.  EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS
COUNSEL.

 

12.3                        Borrower, Agent and each Lender agree that each
Credit Extension (including those made on the Closing Date) shall be deemed to
be made in, and the transactions contemplated hereunder and in any other
Financing Document (other than any Deposit Account Control Agreement or
Securities Account Control Agreement) shall be deemed to have been performed in,
the State of Maryland.

 

12.4                        CONFESSION OF JUDGMENT.  UPON THE OCCURRENCE OF AN
EVENT OF DEFAULT, EACH BORROWER AUTHORIZES ANY ATTORNEY ADMITTED TO PRACTICE
BEFORE ANY COURT OF RECORD IN THE UNITED STATES OR THE CLERK OF SUCH COURT TO
APPEAR ON BEHALF OF SUCH BORROWER IN ANY COURT IN ONE OR MORE PROCEEDINGS, OR
BEFORE ANY CLERK THEREOF OR PROTHONOTARY OR OTHER COURT OFFICIAL, AND TO CONFESS
JUDGMENT AGAINST BORROWER IN FAVOR OF AGENT (FOR THE BENEFIT OF ALL LENDERS) IN
THE FULL AMOUNT DUE ON THIS AGREEMENT (INCLUDING PRINCIPAL, ACCRUED INTEREST AND
ANY AND ALL CHARGES, FEES AND COSTS) PLUS ATTORNEYS’ FEES EQUAL TO FIFTEEN
PERCENT (15%) OF THE AMOUNT DUE (EXCEPT THAT AGENT SHALL NOT SEEK TO COLLECT AN
AMOUNT IN EXCESS OF ITS ACTUAL ATTORNEYS’ FEES), PLUS COURT COSTS, ALL WITHOUT
PRIOR NOTICE OR OPPORTUNITY OF SUCH BORROWER FOR PRIOR HEARING.  EACH BORROWER
AGREES AND CONSENTS THAT VENUE AND JURISDICTION SHALL BE PROPER IN THE CIRCUIT
COURT OF ANY COUNTY OF THE STATE OF MARYLAND.  THE AUTHORITY AND POWER TO APPEAR
FOR AND ENTER JUDGMENT AGAINST A BORROWER SHALL NOT BE EXHAUSTED BY ONE OR MORE
EXERCISES THEREOF, OR BY ANY IMPERFECT EXERCISE THEREOF, AND SHALL NOT BE
EXTINGUISHED BY ANY JUDGMENT ENTERED PURSUANT THERETO; SUCH AUTHORITY AND POWER
MAY BE EXERCISED ON ONE OR MORE OCCASIONS FROM TIME TO TIME, IN THE SAME OR
DIFFERENT JURISDICTIONS, AS OFTEN AS AGENT SHALL DEEM NECESSARY, CONVENIENT, OR
PROPER.

 

24

--------------------------------------------------------------------------------


 

12.5                        California Waiver; Prepayment Rights.

 

(a)                                 BY SIGNING BELOW, EACH BORROWER WAIVES ANY
RIGHT, UNDER CALIFORNIA CIVIL CODE SECTION 2954.10 OR OTHERWISE, TO PREPAY ANY
PORTION OF THE OUTSTANDING PRINCIPAL BALANCE UNDER THIS AGREEMENT WITHOUT A
PREPAYMENT FEE.  EACH BORROWER ACKNOWLEDGES THAT PREPAYMENT OF THE PRINCIPAL
BALANCE MAY RESULT IN AGENT AND/OR A LENDER INCURRING ADDITIONAL LOSSES, COSTS,
EXPENSES AND LIABILITIES, INCLUDING LOST REVENUE AND LOST PROFITS.  EACH
BORROWER THEREFORE AGREES TO PAY A PREPAYMENT FEE AND HEREIN IF ANY PRINCIPAL
AMOUNT IS PREPAID, WHETHER VOLUNTARILY OR BY REASON OF ACCELERATION, INCLUDING
ACCELERATION UPON ANY SALE OR OTHER TRANSFER OF ANY INTEREST IN THE COLLATERAL. 
EACH BORROWER FURTHER AGREES THAT AGENT’S AND EACH LENDER’S WILLINGNESS TO OFFER
THE INTEREST RATE DESCRIBED HEREIN TO BORROWER IS SUFFICIENT AND INDEPENDENT
CONSIDERATION, GIVEN INDIVIDUAL WEIGHT BY AGENT AND LENDERS FOR THIS WAIVER. 
EACH BORROWER UNDERSTANDS THAT AGENT AND LENDERS WOULD NOT OFFER SUCH AN
INTEREST RATE TO THE BORROWER ABSENT THIS WAIVER.

 

Borrower:

 

 

 

 

 

ANTHERA PHARMACEUTICALS, INC.

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

[remainder of page intentionally blank]

 

25

--------------------------------------------------------------------------------


 

(b)                                 California Waiver; Release of Lender.  Each
Borrower for itself and all endorsers, guarantors and sureties and their heirs,
legal representatives, successors and assigns, hereby further specifically
waives any rights that it may have under Section 1642 of the California Civil
Code (to the extent applicable), which provides as follows: “A GENERAL RELEASE
DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST
IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM MUST
HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR,” and further waives any
similar rights under applicable Laws.

 

(c)                                  California Waiver; No Hearing Required. 
Each Borrower waives any right or defense it may have at Law or equity,
including California Code of Civil Procedure Section 580a, to a fair market
value hearing or action to determine a deficiency judgment after a foreclosure.

 

Borrower Acknowledgment.  California Civil Code Section 2955.5(a) provides as
follows: “No lender shall require a borrower, as a condition of receiving or
maintaining a loan secured by real property, to provide hazard insurance
coverage against risks to the improvements on that real property in an amount
exceeding the replacement value of the improvements on the property.” For
purposes of the foregoing, (i) the term “hazard insurance coverage” means
insurance against losses caused by perils which are commonly covered in policies
described as a “Homeowner’s Policy,” “General Property Form,” “Guaranteed
Replacement Cost Insurance,” “Special Building Form,” “Standard Fire,” “Standard
Fire with Extended Coverage,” “Standard Fire with Special Form Endorsement,” or
comparable insurance coverage to protect the real property against loss or
damage from fire and other perils covered within the scope of a standard
extended coverage endorsement, and (ii) the term “Improvements” means buildings
or structures attached to the real property.  Each Borrower acknowledges having
received this disclosure prior to execution of the Financing Documents to be
delivered by Borrower in connection with the Credit Facilities

 

13                                  GENERAL PROVISIONS

 

13.1                        Successors and Assigns.

 

(a)                                 This Agreement binds and is for the benefit
of the successors and permitted assigns of each party.  Borrower may not assign
this Agreement or any rights or obligations under it without Agent’s prior
written consent (which may be granted or withheld in Agent’s discretion).  Any
Lender may at any time assign to one or more Eligible Assignees all or any
portion of such Lender’s Applicable Commitment and/or Credit Extensions,
together with all related obligations of such Lender hereunder.  Borrower and
Agent shall be entitled to continue to deal solely and directly with such Lender
in connection with the interests so assigned until Agent shall have received and
accepted an effective assignment agreement in form and substance acceptable to
Agent, executed, delivered and fully completed by the applicable parties
thereto, and shall have received such other information regarding such Eligible
Assignee as Agent reasonably shall require.  Notwithstanding anything set forth
in this Agreement to the contrary, any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided, however, that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto. If
requested by Agent, Borrower agrees to (a) execute any documents reasonably
required to effectuate and acknowledge each assignment of an Applicable
Commitment or Credit Extension to an assignee hereunder, (b) make Borrower’s
management available to meet with Agent and prospective participants and
assignees of Applicable Commitments or Credit Extensions and (c) assist Agent or
the Lenders in the preparation of information relating to the financial affairs
of Borrower as any prospective participant or assignee of an Applicable
Commitment or Credit Extension reasonably may request.

 

(b)                                 From and after the date on which the
conditions described above have been met, (A) such Eligible Assignee shall be
deemed automatically to have become a party hereto and, to the extent of the
interests assigned to such Eligible Assignee pursuant to such assignment
agreement, shall have the rights and obligations of a Lender hereunder, and
(B) the assigning Lender, to the extent that rights and obligations hereunder
have been assigned by it pursuant to such assignment agreement, shall be
released from its rights and obligations hereunder (other than those that
survive termination).  Upon the request of the Eligible Assignee (and, as
applicable, the assigning Lender) pursuant to an effective assignment agreement,
each Borrower shall execute and deliver to Agent for delivery to the

 

26

--------------------------------------------------------------------------------


 

Eligible Assignee (and, as applicable, the assigning Lender) secured notes in
the aggregate principal amount of the Eligible Assignee’s Credit Extensions or
Applicable Commitments (and, as applicable, secured promissory notes in the
principal amount of that portion of the principal amount of the Credit
Extensions or Applicable Commitments retained by the assigning Lender).

 

(c)                                  Agent, acting solely for this purpose as an
agent of Borrower, shall maintain at its offices located in Bethesda, Maryland a
copy of each assignment agreement delivered to it and a register for the
recordation of the names and addresses of each Lender, and the commitments of,
and principal amount of the Credit Extensions owing to, such Lender pursuant to
the terms hereof.  The entries in such register shall be conclusive, and
Borrower, Agent and Lenders may treat each Person whose name is recorded therein
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  Such register shall be
available for inspection by Borrower and any Lender, at any reasonable time upon
reasonable prior notice to Agent.

 

13.2                        Indemnification.

 

(a)                                 Each Borrower hereby agrees to promptly pay
(i) all costs and expenses of Agent (including, without limitation, the fees,
costs and expenses of counsel to, and independent appraisers and consultants
retained by Agent) in connection with the examination, review, due diligence
investigation, documentation, negotiation, closing and syndication of the
transactions contemplated by the Financing Documents, in connection with the
performance by Agent of its rights and remedies under the Financing Documents
and in connection with the continued administration of the Financing Documents
including (A) any amendments, modifications, consents and waivers to and/or
under any and all Financing Documents, and (B) any periodic public record
searches conducted by or at the request of Agent (including, without limitation,
title investigations, UCC searches, fixture filing searches, judgment, pending
litigation and tax lien searches and searches of applicable corporate, limited
liability, partnership and related records concerning the continued existence,
organization and good standing of certain Persons); (ii) without limitation of
the preceding clause (i), all costs and expenses of Agent in connection with the
creation, perfection and maintenance of Liens pursuant to the Financing
Documents; (iii) without limitation of the preceding clause (i), all costs and
expenses of Agent in connection with (A) protecting, storing, insuring,
handling, maintaining or selling any Collateral, (B) any litigation, dispute,
suit or proceeding relating to any Financing Document, and (C) any workout,
collection, bankruptcy, insolvency and other enforcement proceedings under any
and all of the Financing Documents; (iv) without limitation of the preceding
clause (i), all costs and expenses of Agent in connection with Agent’s
reservation of funds in anticipation of the funding of the Credit Extensions to
be made hereunder; and (v) all costs and expenses incurred by Agent or Lenders
in connection with any litigation, dispute, suit or proceeding relating to any
Financing Document and in connection with any workout, collection, bankruptcy,
insolvency and other enforcement proceedings under any and all Financing
Documents, whether or not Agent or Lenders are a party thereto.

 

(b)                                 Each Borrower hereby agrees to indemnify,
pay and hold harmless Agent and Lenders and the officers, directors, employees,
trustees, agents, investment advisors, collateral managers, servicers, and
counsel of Agent and Lenders (collectively called the “Indemnitees”) from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, claims, costs, expenses and disbursements of any kind
or nature whatsoever (including the fees and disbursements of counsel for such
Indemnitee) in connection with any investigative, response, remedial,
administrative or judicial matter or proceeding, whether or not such Indemnitee
shall be designated a party thereto and including any such proceeding initiated
by or on behalf of a Credit Party, and the reasonable expenses of investigation
by engineers, environmental consultants and similar technical personnel and any
commission, fee or compensation claimed by any broker (other than any broker
retained by Agent or Lenders) asserting any right to payment for the
transactions contemplated hereby, which may be imposed on, incurred by or
asserted against such Indemnitee as a result of or in connection with the
transactions contemplated hereby and the use or intended use of the proceeds of
the Credit Facilities, except that Borrower shall have no obligation hereunder
to an Indemnitee with respect to any liability resulting from the gross
negligence or willful misconduct of such Indemnitee, as determined by a final
non-appealable judgment of a court of competent jurisdiction.  To the extent
that the undertaking set forth in the immediately preceding sentence may be
unenforceable, Borrower shall contribute the maximum portion which it is
permitted to pay and satisfy under applicable Law to the payment and
satisfaction of all such indemnified liabilities incurred by the Indemnitees or
any of them. No Indemnitee shall be liable for any damages

 

27

--------------------------------------------------------------------------------


 

arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Financing Documents or the transactions contemplated hereby or thereby.

 

(c)                                  Notwithstanding any contrary provision in
this Agreement, the obligations of Borrowers under this Section 13.2 shall
survive the payment in full of the Obligations and the termination of this
Agreement. NO INDEMNITEE SHALL BE RESPONSIBLE OR LIABLE TO ANY CREDIT PARTY OR
TO ANY OTHER PARTY TO ANY FINANCING DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD
PARTY BENEFICIARY OR ANY OTHER PERSON ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH
PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE
ALLEGED AS A RESULT OF CREDIT HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED
UNDER THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT OR AS A RESULT OF ANY OTHER
TRANSACTION CONTEMPLATED HEREUNDER OR THEREUNDER.

 

(d)                                 Each Borrower for itself and all endorsers,
guarantors and sureties and their heirs, legal representatives, successors and
assigns, hereby further specifically waives any rights that it may have under
Section 1542 of the California Civil Code (to the extent applicable), which
provides as follows: “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE
CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR,” and further waives any similar
rights under applicable Laws.

 

13.3                        Time of Essence.  Time is of the essence for the
payment and performance of the Obligations in this Agreement.

 

13.4                        Severability of Provisions.  Each provision of this
Agreement is severable from every other provision in determining the
enforceability of any provision.

 

13.5                        Correction of Financing Documents.  Agent and the
Lenders may correct patent errors and fill in any blanks in this Agreement and
the other Financing Documents consistent with the agreement of the parties.

 

13.6                        Integration.  This Agreement and the Financing
Documents represent the entire agreement about this subject matter and supersede
prior negotiations or agreements.  All prior agreements, understandings,
representations, warranties, and negotiations between the parties about the
subject matter of this Agreement and the Financing Documents merge into this
Agreement and the Financing Documents.

 

13.7                        Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, is an original, and all taken together,
constitute one Agreement.  Delivery of an executed signature page of this
Agreement by facsimile transmission or electronic transmission shall be as
effective as delivery of a manually executed counterpart hereof.

 

13.8                        Survival.  All covenants, representations and
warranties made in this Agreement continue in full force until this Agreement
has terminated pursuant to its terms and all Obligations (other than inchoate
indemnity obligations and any other obligations which, by their terms, are to
survive the termination of this Agreement) have been satisfied.  The obligation
of Borrower in Section 13.2 to indemnify each Lender and Agent shall survive
until the statute of limitations with respect to such claim or cause of action
shall have run.  All powers of attorney and appointments of Agent or any Lender
as Borrower’s attorney in fact hereunder, and all of Agent’s and Lenders’ rights
and powers in respect thereof, are coupled with an interest, are irrevocable
until all Obligations (other than inchoate indemnity obligations and any other
obligations which, by their terms, are to survive the termination of this
Agreement) have been fully repaid and performed and Agent’s and the Lenders’
obligation to provide Credit Extensions terminates.

 

13.9                        Confidentiality.  In handling any confidential
information of Borrower, each of the Lenders and Agent shall use all reasonable
efforts to maintain, in accordance with its customary practices, the
confidentiality of

 

28

--------------------------------------------------------------------------------


 

information obtained by it pursuant to any Financing Document and designated in
writing by any Credit Party as confidential, but disclosure of information may
be made: (a) to the Lenders’ and Agent’s Subsidiaries or Affiliates; (b) to
prospective transferees or purchasers of any interest in the Credit Extensions;
(c) as required by Law, regulation, subpoena, order or other legal,
administrative, governmental or regulatory request; (d) to regulators or as
otherwise required in connection with an examination or audit, or to any
nationally recognized rating agency; (e) as Agent or any Lender considers
appropriate in exercising remedies under the Financing Documents; (f) to
financing sources that are advised of the confidential nature of such
information and are instructed to keep such information confidential; (g) to
third party service providers of the Lenders and/or Agent so long as such
service providers are bound to such Lender or Agent by obligations of
confidentiality; (h) to the extent necessary or customary for inclusion in
league table measurements; and (i) in connection with any litigation or other
proceeding to which such Lender or Agent or any of their Affiliates is a party
or bound, or to the extent necessary to respond to public statements or
disclosures by Credit Parties or their Affiliates referring to a Lender or Agent
or any of their Affiliates.  Confidential information does not include
information that either: (i) is in the public domain or in the Lenders’ and/or
Agent’s possession when disclosed to the Lenders and/or Agent, or becomes part
of the public domain after disclosure to the Lenders and/or Agent; or (ii) is
disclosed to the Lenders and/or Agent by a third party, if the Lenders and/or
Agent does not know that the third party is prohibited from disclosing the
information.  Agent and/or Lenders may use confidential information for any
purpose, including, without limitation, for the development of client databases,
reporting purposes, and market analysis, so long as Agent and/or Lenders, as
applicable, do not disclose Borrower’s identity or the identity of any Person
associated with Borrower unless otherwise permitted by this Agreement.  The
provisions of the immediately preceding sentence shall survive the termination
of this Agreement. The agreements provided under this Section 13.9 supersede all
prior agreements, understanding, representations, warranties, and negotiations
between the parties about the subject matter of this Section 13.9.

 

13.10                 Right of Set-off.  Borrower hereby grants to Agent and to
each Lender, a lien, security interest and right of set-off as security for all
Obligations to Agent and each Lender hereunder, whether now existing or
hereafter arising upon and against all deposits, credits, collateral and
property, now or hereafter in the possession, custody, safekeeping or control of
Agent or the Lenders or any entity under the control of Agent or the Lenders
(including an Agent or Lender Affiliate) or in transit to any of them.  At any
time after the occurrence and during the continuance of an Event of Default,
without demand or notice, Agent or the Lenders may set-off the same or any part
thereof and apply the same to any liability or obligation of Borrower even
though unmatured and regardless of the adequacy of any other collateral securing
the Obligations.  ANY AND ALL RIGHTS TO REQUIRE AGENT TO EXERCISE ITS RIGHTS OR
REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS,
PRIOR TO EXERCISING ITS RIGHT OF SET-OFF WITH RESPECT TO SUCH DEPOSITS, CREDITS
OR OTHER PROPERTY OF BORROWER, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY
WAIVED.

 

13.11                 Publicity.  Borrower will not directly or indirectly
publish, disclose or otherwise use in any public disclosure, advertising
material, promotional material, press release or interview, any reference to the
name, logo or any trademark of Agent or any Lender or any of their Affiliates or
any reference to this Agreement or the financing evidenced hereby, in any case
except as required by applicable Law, subpoena or judicial or similar order, in
which case Borrower shall endeavor to give Agent prior written notice of such
publication or other disclosure.  Each Lender and Borrower hereby authorizes
each Lender to publish the name of such Lender and Borrower, the existence of
the financing arrangements referenced under this Agreement, the primary purpose
and/or structure of those arrangements, the amount of credit extended under each
facility, the title and role of each party to this Agreement, and the total
amount of the financing evidenced hereby in any “tombstone”, comparable
advertisement or press release which such Lender elects to submit for
publication.  In addition, each Lender and Borrower agrees that each Lender may
provide lending industry trade organizations with information necessary and
customary for inclusion in league table measurements after the Closing Date. 
With respect to any of the foregoing, such authorization shall be subject to
such Lender providing Borrower and the other Lenders with an opportunity to
review and confer with such Lender regarding, and approve, the contents of any
such tombstone, advertisement or information, as applicable, prior to its
initial submission for publication, but subsequent publications of the same
tombstone, advertisement or information shall not require Borrower’s approval.

 

29

--------------------------------------------------------------------------------


 

13.12                 No Strict Construction. The parties hereto have
participated jointly in the negotiation and drafting of this Agreement.  In the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement.

 

13.13                 Approvals.  Unless expressly provided herein to the
contrary, any approval, consent, waiver or satisfaction of Agent or Lenders with
respect to any matter that is the subject of this Agreement or the other
Financing Documents may be granted or withheld by Agent and Lenders in their
sole and absolute discretion and credit judgment.

 

13.14                 Amendments; Required Lenders; Inter-Lender Matters.

 

(a)                                 No amendment, modification, termination or
waiver of any provision of this Agreement or any other Financing Document, no
approval or consent thereunder, or any consent to any departure by Borrower
therefrom (in each case, other than amendments, waivers, approvals or consents
deemed ministerial by Agent), shall in any event be effective unless the same
shall be in writing and signed by Borrower, Agent and Required Lenders.  Except
as set forth in clause (b) below, all such amendments, modifications,
terminations or waivers requiring the consent of the “Lenders” shall require the
written consent of Required Lenders.

 

(b)                                 No amendment, modification, termination or
waiver of any provision of this Agreement or any other Financing Document shall,
unless in writing and signed by Agent and by each Lender directly affected
thereby: (i) increase or decrease the Applicable Commitment of any Lender (which
shall be deemed to affect all Lenders), (ii) reduce the principal of or rate of
interest on any Obligation or the amount of any fees payable hereunder,
(iii) postpone the date fixed for or waive any payment of principal of or
interest on any Credit Extension, or any fees or reimbursement obligation
hereunder, (iv) release all or substantially all of the Collateral, or consent
to a transfer of any of the Intellectual Property, in each case, except as
otherwise expressly permitted in the Financing Documents (which shall be deemed
to affect all Lenders), (v) subordinate the lien granted in favor of Agent
securing the Obligations (which shall be deemed to affect all Lenders, except as
otherwise provided below), (vi) release a Credit Party from, or consent to a
Credit Party’s assignment or delegation of, such Credit Party’s obligations
hereunder and under the other Financing Documents or any Guarantor from its
guaranty of the Obligations (which shall be deemed to affect all Lenders) or
(vii) amend, modify, terminate or waive this Section 13.14(b) or the definition
of “Required Lenders” or “Pro Rata Share” or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, without the consent of each Lender.  For purposes of the
foregoing, no Lender shall be deemed affected by (i) waiver of the imposition of
the Default Rate or imposition of the Default Rate to only a portion of the
Obligations, (ii) waiver of the accrual of late charges, (iii) waiver of any fee
solely payable to Agent under the Financing Documents, (iv) subordination of a
lien granted in favor of Agent provided such subordination is limited to
equipment being financed by a third party providing Permitted Indebtedness.

 

(c)                                  Agent shall not grant its written consent
to any deviation or departure by Borrower or any Credit Party from the
provisions of Article 7 without the prior written consent of the Required
Lenders.  Required Lenders shall have the right to direct Agent to take any
action described in Section 10.2(b). Upon the occurrence of any Event of
Default, Agent shall have the right to exercise any and all remedies referenced
in Section 10.2 without the written consent of Required Lenders following the
occurrence of an “Exigent Circumstance” (as defined below).  All matters
requiring the satisfaction or acceptance of Agent in the definition of
Subordinated Debt shall further require the satisfaction and acceptance of each
Required Lender.  Any reference in this Agreement to an allocation between or
sharing by the Lenders of any right, interest or obligation “ratably,”
“proportionally” or in similar terms shall refer to Pro Rata Share unless
expressly provided otherwise.  As used in this Section, “Exigent Circumstance”
means any event or circumstance that, in the reasonable judgment of Agent,
imminently threatens the ability of Agent to realize upon all or any material
portion of the Collateral, such as, without limitation, fraudulent removal,
concealment, or abscondment thereof, destruction or material waste thereof, or
failure of Borrower after reasonable demand to maintain or reinstate adequate
casualty insurance coverage, or which, in the judgment of Agent, could result in
a material diminution in value of the Collateral.

 

30

--------------------------------------------------------------------------------


 

13.15                 Borrower Liability.  If there is more than one entity
comprising Borrower, then (a) any Borrower may, acting singly, request Credit
Extensions hereunder, (b) each Borrower hereby appoints the other as agent for
the other for all purposes hereunder, including with respect to requesting
Credit Extensions hereunder, (c) each Borrower shall be jointly and severally
obligated to pay and perform all obligations under the Financing Documents,
including, but not limited to, the obligation repay all Credit Extensions made
hereunder and all other Obligations, regardless of which Borrower actually
receives said Credit Extensions, as if each Borrower directly received all
Credit Extensions, (d) each Borrower waives (1) any suretyship defenses
available to it under the Code or any other applicable law, and (2) any right to
require the Lenders or Agent to: (A) proceed against any Borrower or any other
person; (B) proceed against or exhaust any security; or (B) pursue any other
remedy.  The Lenders or Agent may exercise or not exercise any right or remedy
they have against any Credit Party or any security (including the right to
foreclose by judicial or non-judicial sale) without affecting any other Credit
Party’s liability or any Lien against any other Credit Party’s assets. 
Notwithstanding any other provision of this Agreement or other related document,
until payment in full of the Obligations and termination of the Applicable
Commitments, each Borrower irrevocably waives all rights that it may have at law
or in equity (including, without limitation, any law subrogating Borrower to the
rights of the Lenders and Agent under this Agreement) to seek contribution,
indemnification or any other form of reimbursement from any other Credit Party,
or any other Person now or hereafter primarily or secondarily liable for any of
the Obligations, for any payment made by any Credit Party with respect to the
Obligations in connection with this Agreement or otherwise and all rights that
it might have to benefit from, or to participate in, any security for the
Obligations as a result of any payment made by a Credit Party with respect to
the Obligations in connection with this Agreement or otherwise.  Any agreement
providing for indemnification, reimbursement or any other arrangement prohibited
under this Section shall be null and void.  If any payment is made to a Credit
Party in contravention of this Section, such Credit Party shall hold such
payment in trust for the Lenders and Agent and such payment shall be promptly
delivered to Agent for application to the Obligations, whether matured or
unmatured.

 

13.16                 Reinstatement.  This Agreement shall remain in full force
and effect and continue to be effective should any petition or other proceeding
be filed by or against any Credit Party for liquidation or reorganization,
should any Credit Party become insolvent or make an assignment for the benefit
of any creditor or creditors or should an interim receiver, receiver, receiver
and manager or trustee be appointed for all or any significant part of any
Credit Party’s assets, and shall continue to be effective or to be reinstated,
as the case may be, if at any time payment and performance of the Obligations,
or any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the
Obligations, whether as a fraudulent preference reviewable transaction or
otherwise, all as though such payment or performance had not been made.  In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Obligations shall be reinstated and deemed reduced only by such
amount paid and not so rescinded, reduced, restored or returned.

 

13.17.              USA PATRIOT Act Notification.  Agent (for itself and not on
behalf of any Lender) and each Lender hereby notifies each Borrower that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record certain information and documentation that identifies
Borrower, which information includes the name and address of Borrower and such
other information that will allow Agent or such Lender, as applicable, to
identify Borrower in accordance with the USA PATRIOT Act.

 

13.18                 Warrants.  Notwithstanding anything to the contrary
herein, any warrants issued to the Lenders by any Credit Party, the stock
issuable thereunder, any equity securities purchased by Lenders, any amounts
paid thereunder, any dividends, and any other rights in connection therewith
shall not be subject to the terms and conditions of this Agreement.  Nothing
herein shall affect any Lender’s rights under any such warrants, stock, or other
equity securities to administer, manage, transfer, assign, or exercise such
warrants, stock, or other equity securities for its own account.

 

14                                  AGENT

 

14.1                        Appointment and Authorization of Agent. Each Lender
hereby irrevocably appoints, designates and authorizes Agent to take such action
on its behalf under the provisions of this Agreement and each other Financing
Document and to exercise such powers and perform such duties as are expressly
delegated to it by the terms of this Agreement or any other Financing Document,
together with such powers as are reasonably incidental thereto. The

 

31

--------------------------------------------------------------------------------


 

provisions of this Article are solely for the benefit of Agent and Lenders and
none of Credit Parties nor any other Person shall have any rights as a third
party beneficiary of any of the provisions hereof.  The duties of Agent shall be
mechanical and administrative in nature.  Notwithstanding any provision to the
contrary contained elsewhere herein or in any other Financing Document, Agent
shall not have any duties or responsibilities, except those expressly set forth
herein, nor shall Agent have or be deemed to have any fiduciary relationship
with any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Financing Document or otherwise exist against Agent.
Without limiting the generality of the foregoing sentence, the use of the term
“agent” herein and in the other Financing Documents with reference to Agent is
not intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Law. Instead, such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties.  Without
limiting the generality of the foregoing, Agent shall have the sole and
exclusive right and authority (to the exclusion of the Lenders), and is hereby
authorized, to (i) act as collateral agent for Agent and each Lender for
purposes of the perfection of all liens created by the Financing Documents and
all other purposes stated therein, (ii) manage, supervise and otherwise deal
with the Collateral, (iii) take such other action as is necessary or desirable
to maintain the perfection and priority of the liens created or purported to be
created by the Financing Documents, (iv) except as may be otherwise specified in
any Financing Document, exercise all remedies given to Agent and the other
Lenders with respect to the Collateral, whether under the Financing Documents,
applicable law or otherwise and (v) execute any amendment, consent or waiver
under the Financing Documents on behalf of any Lender that has consented in
writing to such amendment, consent or waiver; provided, however, that Agent
hereby appoints, authorizes and directs each Lender to act as collateral
sub-agent for Agent and the Lenders for purposes of the perfection of all liens
with respect to the Collateral, including any deposit account maintained by a
Credit Party with, and cash and cash equivalents held by, such Lender, and may
further authorize and direct the Lenders to take further actions as collateral
sub-agents for purposes of enforcing such liens or otherwise to transfer the
Collateral subject thereto to Agent, and each Lender hereby agrees to take such
further actions to the extent, and only to the extent, so authorized and
directed.

 

14.2                        Successor Agent.

 

(a)                                 Agent may at any time assign its rights,
powers, privileges and duties hereunder to (i) another Lender, or (ii) any
Person to whom Agent, in its capacity as a Lender, has assigned (or will assign,
in conjunction with such assignment of agency rights hereunder) fifty percent
(50%) or more of the Credit Extensions or Applicable Commitments then held by
Agent (in its capacity as a Lender), in each case without the consent of the
Lenders or Borrower.  Following any such assignment, Agent shall give notice to
the Lenders and Borrower.  An assignment by Agent pursuant to this subsection
(a) shall not be deemed a resignation by Agent for purposes of subsection
(b) below.

 

(b)                                 Without limiting the rights of Agent to
designate an assignee pursuant to subsection (a) above, Agent may at any time
give notice of its resignation to the Lenders and Borrower.  Upon receipt of any
such notice of resignation, Required Lenders shall have the right to appoint a
successor Agent.  If no such successor shall have been so appointed by Required
Lenders and shall have accepted such appointment within ten (10) Business Days
after the retiring Agent gives notice of its resignation, then the retiring
Agent may, on behalf of the Lenders, appoint a successor Agent; provided,
however, that if Agent shall notify Borrower and the Lenders that no Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice from Agent that no Person has accepted
such appointment and, from and following delivery of such notice, (i) the
retiring Agent shall be discharged from its duties and obligations hereunder and
under the other Financing Documents, and (ii) all payments, communications and
determinations provided to be made by, to or through Agent shall instead be made
by or to each Lender directly, until such time as Required Lenders appoint a
successor Agent as provided for above in this subsection (b).

 

(c)                                  Upon (i) an assignment permitted by
subsection (a) above, or (ii) the acceptance of a successor’s appointment as
Agent pursuant to subsection (b) above, such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Agent, and the retiring Agent shall be discharged from all
of its duties and obligations hereunder and under the other Financing Documents
(if not already discharged therefrom as provided above in this subsection (c)). 
The fees payable by Borrower to a successor Agent

 

32

--------------------------------------------------------------------------------


 

shall be the same as those payable to its predecessor unless otherwise agreed
between Borrower and such successor.  After the retiring Agent’s resignation
hereunder and under the other Financing Documents, the provisions of this
Article shall continue in effect for the benefit of such retiring Agent and its
sub-agents in respect of any actions taken or omitted to be taken by any of them
while the retiring Agent was acting or was continuing to act as Agent.

 

14.3                        Delegation of Duties. Agent may execute any of its
duties under this Agreement or any other Financing Document by or through its,
or its Affiliates’, agents, employees or attorneys-in-fact and shall be entitled
to obtain and rely upon the advice of counsel and other consultants or experts
concerning all matters pertaining to such duties. Agent shall not be responsible
for the negligence or misconduct of any agent or attorney-in-fact that it
selects in the absence of gross negligence or willful misconduct.  Any such
Person to whom Agent delegates a duty shall benefit from this Article 14 to the
extent provided by Agent.

 

14.4                        Liability of Agent. Except as otherwise provided
herein, no “Agent-Related Person” (as defined below) shall (a) be liable for any
action taken or omitted to be taken by any of them under or in connection with
this Agreement or any other Financing Document or the transactions contemplated
hereby (except for its own gross negligence or willful misconduct in connection
with its duties expressly set forth herein), or (b) be responsible in any manner
to any Lender or participant for any recital, statement, representation or
warranty made by any Credit Party or any officer thereof, contained herein or in
any other Financing Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by Agent under or in
connection with, this Agreement or any other Financing Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Financing Document, or for any failure of any Credit
Party or any other party to any Financing Document to perform its obligations
hereunder or thereunder. No Agent-Related Person shall be under any obligation
to any Lender or participant to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Financing Document, or to inspect the Collateral, other
properties or books or records of any Credit Party or any Affiliate thereof. 
The term “Agent-Related Person” means the Agent, together with its Affiliates,
and the officers, directors, employees, agents, advisors, auditors and
attorneys-in-fact of such Persons; provided, however, that no Agent-Related
Person shall be an Affiliate of Borrower.

 

14.5                        Reliance by Agent. Agent shall be entitled to rely,
and shall be fully protected in relying, upon any writing, communication,
signature, resolution, representation, notice, consent, certificate, affidavit,
letter, telegram, facsimile, telex or telephone message, electronic mail
message, statement or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons, and upon advice and statements of legal counsel (including counsel
to Borrower), independent accountants and other experts selected by Agent. Agent
shall be fully justified in failing or refusing to take any action under any
Financing Document (a) if such action would, in the opinion of Agent, be
contrary to law or any Financing Document, (b) if such action would, in the
opinion of Agent, expose Agent to any potential liability under any law, statute
or regulation or (c) if Agent shall not first have received such advice or
concurrence of all Lenders as it deems appropriate and, if it so requests, it
shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. Agent shall in all cases be fully protected
in acting, or in refraining from acting, under this Agreement or any other
Financing Document in accordance with a request or consent of all Lenders (or
Required Lenders where authorized herein) and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders.

 

14.6                        Notice of Default. Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default and/or Event of Default,
unless Agent shall have received written notice from a Lender or Borrower,
describing such default or Event of Default. Agent will notify the Lenders of
its receipt of any such notice. While an Event of Default has occurred and is
continuing, Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Event of Default as Agent
shall deem advisable or in the best interest of the Lenders, including without
limitation,  satisfaction of other security interests, liens or encumbrances on
the Collateral not permitted under the Financing Documents, payment of taxes on
behalf of Borrower or any other Credit Party, payments to landlords,
warehouseman, bailees and other Persons in possession of the Collateral and
other actions to protect and safeguard the Collateral, and actions with respect
to insurance claims for casualty events affecting a Credit Party and/or the
Collateral.

 

33

--------------------------------------------------------------------------------


 

14.7                        Credit Decision; Disclosure of Information by Agent.
Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by Agent hereafter taken,
including any consent to and acceptance of any assignment or review of the
affairs of Borrower or any Affiliate thereof, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Lender as to any
matter, including whether Agent-Related Persons have disclosed material
information in their possession. Each Lender represents to Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of, and investigation into, the business, prospects, operations,
property, financial and other condition and creditworthiness of the Credit
Parties, and all applicable bank or other regulatory Laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Agreement and to extend credit to Borrower hereunder. Each Lender also
represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Financing Documents, and to make such investigations as it deems
necessary to inform itself as to the business, prospects, operations, property,
financial and other condition and creditworthiness of Borrower. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by Agent herein, Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any Credit Party which may come into the possession of any
Agent-Related Person.

 

14.8                        Indemnification of Agent. Whether or not the
transactions contemplated hereby are consummated, each Lender shall, severally
and pro rata based on its respective Pro Rata Share, indemnify upon demand each
Agent-Related Person (to the extent not reimbursed by or on behalf of Borrower
and without limiting the obligation of Borrower to do so), and hold harmless
each Agent-Related Person from and against any and all Indemnified Liabilities
(which shall not include legal expenses of Agent incurred in connection with the
closing of the transactions contemplated by this Agreement) incurred by it;
provided, however, that no Lender shall be liable for the payment to any
Agent-Related Person of any portion of such Indemnified Liabilities to the
extent determined in a judgment by a court of competent jurisdiction to have
resulted from such Agent-Related Person’s own gross negligence or willful
misconduct; provided, however, that no action taken in accordance with the
directions of the Required Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section. Without
limitation of the foregoing, each Lender shall, severally and pro rata based on
its respective Pro Rata Share, reimburse Agent upon demand for its ratable share
of any costs or out-of-pocket expenses (including Protective Advances incurred
after the closing of the transactions contemplated by this Agreement) incurred
by Agent (in its capacity as Agent, and not as a Lender) in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Financing Document, or any document contemplated by or referred to
herein, to the extent that Agent is not reimbursed for such expenses by or on
behalf of Borrower. The undertaking in this Section shall survive the payment in
full of the Obligations, the termination of this Agreement and the resignation
of Agent.

 

14.9                        Agent in its Individual Capacity.  With respect to
its Credit Extensions, MidCap shall have the same rights and powers under this
Agreement as any other Lender and may exercise such rights and powers as though
it were not Agent, and the terms “Lender” and “Lenders” include MidCap in its
individual capacity. MidCap and its Affiliates may lend money to, invest in, and
generally engage in any kind of business with, any Credit Party and any of their
Affiliates and any person who may do business with or own securities of any
Credit Party or any of their Affiliates, all as if MidCap were not Agent and
without any duty to account therefor to Lenders.  MidCap and its Affiliates may
accept fees and other consideration from a Credit Party for services in
connection with this Agreement or otherwise without having to account for the
same to Lenders.  Each Lender acknowledges the potential conflict of interest
between MidCap as a Lender holding disproportionate interests in the Credit
Extensions and MidCap as Agent, and expressly consents to, and waives, any claim
based upon, such conflict of interest.

 

14.10                 Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Credit Party, Agent (irrespective of whether the principal of any Credit
Extension, shall then be due and payable as

 

34

--------------------------------------------------------------------------------


 

herein expressed or by declaration or otherwise and irrespective of whether
Agent shall have made any demand on such Credit Party) shall be entitled and
empowered, by intervention in such proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Credit
Extensions and all other Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders and Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and Agent and their
respective agents and counsel and all other amounts due the Lenders and Agent
allowed in such judicial proceeding); and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Agent and, in the event that Agent shall
consent to the making of such payments directly to the Lenders, to pay to Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of Agent and its agents and counsel, including Protective Advances.  To
the extent that Agent fails timely to do so, each Lender may file a claim
relating to such Lender’s claim.

 

14.11                 Collateral and Guaranty Matters. The Lenders irrevocably
authorize Agent, at its option and in its discretion, to release (a) any Credit
Party and any Lien on any Collateral granted to or held by Agent under any
Financing Document upon the date that all Obligations due hereunder have been
fully and indefeasibly paid in full and no Applicable Commitments or other
obligations of any Lender to provide funds to Borrower under this Agreement
remain outstanding, and (b) any Lien on any Collateral that is transferred or to
be transferred as part of or in connection with any transfer permitted hereunder
or under any other Financing Document. Upon request by Agent at any time, all
Lenders will confirm in writing Agent’s authority to release its interest in
particular types or items of Collateral pursuant to this Section 14.11.

 

14.12                 Advances; Payments; Non-Funding Lenders.

 

(a)                                 Advances; Payments.  If Agent receives any
payment for the account of Lenders on or prior to 11:00 a.m. (New York time) on
any Business Day, Agent shall pay to each applicable Lender such Lender’s Pro
Rata Share of such payment on such Business Day. If Agent receives any payment
for the account of Lenders after 11:00 a.m. (New York time) on any Business Day,
Agent shall pay to each applicable Lender such Lender’s Pro Rata Share of such
payment on the next Business Day. To the extent that any Lender has failed to
fund any Credit Extension (a “Non-Funding Lender”), Agent shall be entitled to
set-off the funding short-fall against that Non-Funding Lender’s Pro Rata Share
of all payments received from Borrower.

 

(b)                                 Return of Payments.

 

(i)                                     If Agent pays an amount to a Lender
under this Agreement in the belief or expectation that a related payment has
been or will be received by Agent from a Credit Party and such related payment
is not received by Agent, then Agent will be entitled to recover such amount
(including interest accruing on such amount at the Federal Funds Rate for the
first Business Day and thereafter, at the rate otherwise applicable to such
Obligation) from such Lender on demand without set-off, counterclaim or
deduction of any kind.

 

(ii)                                  If Agent determines at any time that any
amount received by Agent under this Agreement must be returned to a Credit Party
or paid to any other person pursuant to any insolvency law or otherwise, then,
notwithstanding any other term or condition of this Agreement or any other
Financing Document, Agent will not be required to distribute any portion thereof
to any Lender.  In addition, each Lender will repay to Agent on demand any
portion of such amount that Agent has distributed to such Lender, together with
interest at such rate, if any, as Agent is required to pay to a Credit Party or
such other person, without set-off, counterclaim or deduction of any kind.

 

35

--------------------------------------------------------------------------------


 

14.13                 Miscellaneous.

 

(a)                                 Neither Agent nor any Lender shall be
responsible for the failure of any non-funding Lender to make a Credit Extension
or make any other advance required hereunder.  The failure of any Non-Funding
Lender to make any Credit Extension or any payment required by it hereunder
shall not relieve any other Lender (each such other Lender, an “Other Lender”)
of its obligations to make the Credit Extension or payment required by it, but
neither any Other Lender nor Agent shall be responsible for the failure of any
Non-Funding Lender to make a Credit Extension or make any other payment required
hereunder.  Notwithstanding anything set forth herein to the contrary, a
Non-Funding Lender shall not have any voting or consent rights under or with
respect to any Financing Document or constitute a “Lender” (or be included in
the calculation of “Required Lender” hereunder) for any voting or consent rights
under or with respect to any Financing Document.  At Borrower’s request, Agent
or a person reasonably acceptable to Agent shall have the right with Agent’s
consent and in Agent’s sole discretion (but shall have no obligation) to
purchase from any Non-Funding Lender, and each Non-Funding Lender agrees that it
shall, at Agent’s request, sell and assign to Agent or such person, all of the
Applicable Commitments and all of the outstanding Credit Extensions of that
Non-Funding Lender for an amount equal to the principal balance of the Credit
Extensions held by such Non-Funding Lender and all accrued interest and fees
with respect thereto through the date of sale, such purchase and sale to be
consummated pursuant to an executed assignment agreement reasonably acceptable
to Agent.

 

(b)                                 Each Lender shall promptly remit to the
other Lenders such sums as may be necessary to ensure the ratable repayment of
each Lender’s portion of any Credit Extension and the ratable distribution of
interest, fees and reimbursements paid or made by any Credit Party. 
Notwithstanding the foregoing, if this Agreement requires payments of principal
and interest to be made directly to the Lenders, a Lender receiving a scheduled
payment shall not be responsible for determining whether the other Lenders also
received their scheduled payment on such date; provided, however, if it is
determined that a Lender received more than its ratable share of scheduled
payments made on any date or dates, then such Lender shall remit to the Agent
(for Agent to redistribute to itself and the Lenders in a manner to ensure the
payment to Agent of any sums due Agent hereunder and the ratable repayment of
each Lender’s portion of any Credit Extension and the ratable distribution of
interest, fees and reimbursements) such sums as may be necessary to ensure the
ratable payment of such scheduled payments, as instructed by Agent.  If any
payment or distribution of any kind or character, whether in cash, properties or
securities and whether voluntary, involuntary, through the exercise of any right
of set-off, or otherwise, shall be received by a Lender in excess of its ratable
share, then (i) the portion of such payment or distribution in excess of such
Lender’s ratable share shall be received by such Lender in trust for application
to the payments of amounts due on the other Lender’s claims, or, in the case of
Collateral, shall hold such Collateral for itself and as agent and bailee for
the Agent and other Lenders and (ii) such Lender shall promptly advise the Agent
of the receipt of such payment, and, within five (5) Business Days of such
receipt and, in the case of payments and distributions, such Lender shall
purchase (for cash at face value) from the other Lenders (through the Agent),
without recourse, such participations in the Credit Extension made by the other
Lenders as shall be necessary to cause such purchasing Lender to share the
excess payment ratably with each of them in accordance with the respective Pro
Rata Shares of the Lenders; provided, however, that if all or any portion of
such excess payment is thereafter recovered by or on behalf of a Credit Party
from such purchasing Lender, the purchase shall be rescinded and the purchase
price restored to the extent of such recovery, but without interest; provided,
further, that the provisions of this Section shall not be construed to apply to
(x) any payment made by a Credit Party pursuant to and in accordance with the
express terms of this Agreement or the other Financing Documents, or (y) any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Applicable Commitment pursuant to Section 13.1. 
Borrower agrees that any Lender so purchasing a participation from another
Lender pursuant to this Section may exercise all its rights of payment
(including the right of set-off) with respect to such participation as fully as
if such Lender were the direct creditor of the Borrower in the amount of such
participation.  No documentation other than notices and the like shall be
required to implement the terms of this Section.  The Agent shall keep records
(which shall be conclusive and binding in the absence of manifest error) of
participations purchased pursuant to this Section and shall in each case notify
the Lenders following any such purchases.

 

15                                  DEFINITIONS

 

In addition to any terms defined in Sections 2.3, 2.4 or 2.5 hereof, or in
Articles 8, 9 or 14 hereof, or in any schedule or exhibit attached hereto, as
used in this Agreement, the following terms have the following meanings:

 

36

--------------------------------------------------------------------------------


 

“Access Agreement” means a landlord consent, bailee letter or warehouseman’s
letter, in form and substance reasonably satisfactory to Agent, in favor of
Agent executed by such landlord, bailee or warehouseman, as applicable, for any
third party location.

 

“Account” means any “account”, as defined in the Code, with such additions to
such term as may hereafter be made, and includes, without limitation, all
accounts receivable and other sums owing to Borrower.

 

“Account Debtor” means any “account debtor”, as defined in the Code, with such
additions to such term as may hereafter be made.

 

“Affiliate” means, with respect to any Person, a Person that owns or controls
directly or indirectly the Person, any Person that controls or is controlled by
or is under common control with the Person, and each of that Person’s senior
executive officers, directors, partners and, for any Person that is a limited
liability company, that Person’s managers and members.

 

“Agent” means, MidCap, not in its individual capacity, but solely in its
capacity as agent on behalf of and for the benefit of the Lenders.

 

“Agreement” has the meaning given it in the preamble of this Agreement.

 

“Amgen License Agreement” means the License Agreement, dated as of December 18,
2007, between Amgen Inc. and Anthera Pharmaceuticals, Inc. (as the same may have
been amended, restated, supplemented or otherwise modified prior to the date
hereof).

 

“Anti-Terrorism Laws” means any Laws relating to terrorism or money laundering,
including Executive Order No. 13224 (effective September 24, 2001), the USA
PATRIOT Act, the Laws comprising or implementing the Bank Secrecy Act, and the
Laws administered by OFAC.

 

“Applicable Commitment” has the meaning given it in Section 2.2

 

“Applicable Prepayment Fee”, for each Credit Facility, has the meaning given it
in the Credit Facility Schedule for such Credit Facility.

 

“Applicable Interest Rate” means a fixed rate of 9.75%, per annum.

 

“Approved Fund” means any (a) investment company, fund, trust, securitization
vehicle or conduit that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the Ordinary Course of Business, or (b) any Person (other than a natural person)
which temporarily warehouses loans for any Lender or any entity described in the
preceding clause (a) and that, with respect to each of the preceding clauses
(a) and (b), is administered or managed by (i) a Lender, (ii) an Affiliate of a
Lender or (iii) a Person (other than a natural person) or an Affiliate of a
Person (other than a natural person) that administers or manages a Lender.

 

“Blocked Person” means: (a) any Person listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224, (c) a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law, (d) a Person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224, or (e) a Person that is named a “specially
designated national” or “blocked person” on the most current list published by
OFAC or other similar list.

 

“Borrower” mean the entity(ies) described in the first paragraph of this
Agreement and each of their successors and permitted assigns.  The term “each
Borrower” shall refer to each Person comprising the Borrower if there is more
than one such Person, or the sole Borrower if there is only one such Person. 
The term “any Borrower”

 

37

--------------------------------------------------------------------------------


 

shall refer to any Person comprising the Borrower if there is more than one such
Person, or the sole Borrower if there is only one such Person.

 

“Borrowing Resolutions” means, with respect to any Person, those resolutions, in
form and substance satisfactory to Agent, adopted by such Person’s Board of
Directors or other appropriate governing body and delivered by such Person to
Agent approving the Financing Documents to which such Person is a party and the
transactions contemplated thereby, as well as any other approvals as may be
necessary or desired to approve the entering into the Financing Documents or the
consummation of the transactions contemplated thereby or in connection
therewith.

 

“Books” means all of books and records of a Person, including ledgers, federal
and state tax returns, records regarding the Person’s assets or liabilities, the
Collateral, business operations or financial condition, and all computer
programs or storage or any equipment containing such information.

 

“Business Day” means any day that is not (a) a Saturday or Sunday or (b) a day
on which Agent is closed.

 

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc. and (c) money market funds at least
ninety-five percent (95%) of the assets of which constitute Cash Equivalents of
the kinds described in clauses (a) and (b) of this definition.

 

“Change in Control” means any event, transaction, or occurrence as a result of
which (a) any “person” (as such term is defined in Sections 3(a)(9) and
13(d)(3) of the Exchange Act), other than a trustee or other fiduciary holding
securities under an employee benefit plan of Anthera Pharmaceuticals, Inc., is
or becomes a beneficial owner (within the meaning Rule 13d-3 promulgated under
the Exchange Act), directly or indirectly, of securities of Anthera
Pharmaceuticals, Inc., representing forty percent (40%) or more of the combined
voting power of Anthera Pharmaceuticals, Inc.’s then outstanding securities;
(b) the occurrence of any “change in control” or any term of similar effect
under any Subordinated Debt Document; (c) Borrower ceases to own and control,
directly or indirectly, all of the economic and voting rights associated with
the outstanding voting capital stock (or other voting equity interest) of each
of its Subsidiaries except to the extent such cessation results from a
transaction, dissolution or other action expressly permitted by this Agreement;
or (d) the chief executive officer of Borrower as of the date hereof shall cease
to be involved in the day to day operations (including research development) or
management of the business of Borrower, and a successor of such officer is not
appointed by the board of directors within 120 days of such cessation or
involvement.

 

“Closing Date” has the meaning given it in the preamble of this Agreement.

 

“Code” means the Uniform Commercial Code in effect on the date hereof, as the
same may, from time to time, be enacted and in effect in the State of Maryland;
provided, however, that to the extent that the Code is used to define any term
herein or in any Financing Document and such term is defined differently in
different Articles or Divisions of the Code, the definition of such term
contained in Article or Division 9 shall govern; and provided, further, that in
the event that, by reason of mandatory provisions of Law, any or all of the
attachment, perfection, or priority of, or remedies with respect to, Agent’s
Lien on any Collateral is governed by the Uniform Commercial Code in effect in a
jurisdiction other than the State of Maryland, the term “Code” shall mean the
Uniform Commercial Code as enacted and in effect in such other jurisdiction
solely for purposes of the provisions thereof relating to such attachment,
perfection, priority, or remedies and for purposes of definitions relating to
such provisions.

 

“Collateral” means all property, now existing or hereafter acquired, mortgaged
or pledged to, or purported to be subjected to a Lien in favor of, Agent, for
the benefit of Agent and Lenders, pursuant to this Agreement and the other
Financing Documents, including, without limitation, all of the property
described in Exhibit A hereto.

 

38

--------------------------------------------------------------------------------


 

“Collateral Account” means each Deposit Account, Securities Account or Commodity
Account, including the Designated Funding Account, but in any event, excluding,
at all times prior to the repayment in full of all obligations outstanding under
the Square 1 Loan Agreement, the Square 1 Restricted Account.

 

“Commitment Commencement Date” has the meaning given it in the Credit Facility
Schedule.

 

“Commitment Termination Date” has the meaning given it in the Credit Facility
Schedule.

 

“Commodity Account” means any “commodity account”, as defined in the Code, with
such additions to such term as may hereafter be made.

 

“Communication” has the meaning given it in Article 11.

 

“Compliance Certificate” means a certificate, duly executed by an authorized
officer of Borrower, appropriately completed and substantially in the form of
Exhibit B.

 

“Contingent Obligation” means, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co-made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the Ordinary Course of Business.  The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
any guarantee or other support arrangement.

 

“Control Agreement” means any control agreement entered into among the
depository institution at which Borrower maintains a Deposit Account or the
securities intermediary or commodity intermediary at which Borrower maintains a
Securities Account or a Commodity Account, Borrower, and Agent pursuant to which
Agent obtains control (within the meaning of the Code) for the benefit of the
Lenders over such Deposit Account, Securities Account or Commodity Account.

 

“Credit Extension” means an advance or disbursement of proceeds to or for the
account of Borrower in respect of a Credit Facility.

 

“Credit Extension Form” means that certain form attached hereto as Exhibit C, as
the same may be from time to time revised by Agent.

 

“Credit Facility” means a credit facility specified on the Credit Facility
Schedule.

 

“Credit Party” means any Borrower, any Guarantor under a guarantee of the
Obligations or any part thereof, and any other Person (other than Agent, a
Lender or a participant of a Lender), whether now existing or hereafter acquired
or formed, that becomes obligated as a borrower, guarantor, surety, indemnitor,
pledgor, assignor or other obligor under any Financing Document; and “Credit
Parties” means all such Persons, collectively.

 

“Default” means any fact, event or circumstance which with notice or passage of
time or both, could constitute an Event of Default.

 

“Default Rate” has the meaning given it in Section 2.6(b).

 

“Deposit Account” means any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

 

39

--------------------------------------------------------------------------------


 

“Designated Funding Account” Borrower’s Deposit Account, account number
592-03109, maintained with Merrill Lynch and over which Agent has been granted
control for the ratable benefit of all Lenders.

 

“Dollars,” “dollars” and “$” each means lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary of Borrower incorporated or organized
under the laws of the United States or any state or other political subdivision
thereof.

 

“Draw Period” means, for each Credit Facility, the period commencing on the
Commitment Commencement Date and ending on the Commitment Termination Date.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by Agent; provided, however, that notwithstanding the foregoing, “Eligible
Assignee” shall not include any Credit Party or any Subsidiary of a Credit
Party.  Notwithstanding the foregoing, in connection with assignments by a
Lender due to a forced divestiture at the request of any regulatory agency, the
restrictions set forth herein shall not apply and Eligible Assignee shall mean
any Person or party becoming an assignee incident to such forced divestiture.

 

“Equipment” means all “equipment”, as defined in the Code, with such additions
to such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, and all
regulations promulgated thereunder.

 

“Event of Default” has the meaning given it in Section 10.1.

 

“Exigent Circumstance” has the meaning given it in Section 13.14.

 

“Fee Letters” means, collectively, the fee letter agreements among Borrower and
Agent and Borrower and each Lender.

 

“Financing Documents” means, collectively, this Agreement, the Perfection
Certificate, the Pledge Agreement, the Fee Letters, each Secured Promissory Note
and each other note and guarantee executed by one or more Credit Parties in
connection with the indebtedness governed by this Agreement, and each other
present or future agreement executed by one or more Credit Parties and, or for
the benefit of, the Lenders and/or Agent in connection with this Agreement, all
as amended, restated, or otherwise modified from time to time.

 

“Foreign Lender” has the meaning given it in Section 2.6(h)(iii).

 

“Foreign Subsidiary” means any Subsidiary of Borrower that is not a Domestic
Subsidiary.

 

“Funding Date” means any date on which a Credit Extension is made to or on
account of Borrower which shall be a Business Day.

 

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
Person as may be approved by a significant segment of the accounting profession
in the United States, which are applicable to the circumstances as of the date
of determination.

 

“General Intangibles” means all “general intangibles”, as defined in the Code,
with such additions to such term as may hereafter be made, and includes without
limitation, all copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
work, whether published or unpublished,

 

40

--------------------------------------------------------------------------------


 

any patents, trademarks, service marks and, to the extent permitted under
applicable Law, any applications therefor, whether registered or not, any trade
secret rights, including any rights to unpatented inventions, payment
intangibles, royalties, contract rights, goodwill, franchise agreements,
purchase orders, customer lists, route lists, telephone numbers, domain names,
claims, income and other tax refunds, security and other deposits, options to
purchase or sell real or personal property, rights in all litigation presently
or hereafter pending (whether in contract, tort or otherwise), insurance
policies (including, without limitation, key man, property damage, and business
interruption insurance), payments of insurance and rights to payment of any
kind.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

 

“Guarantor” means any present or future guarantor of the Obligations.

 

“Hazardous Materials” means petroleum and petroleum products and compounds
containing them, including gasoline, diesel fuel and oil; explosives, flammable
materials; radioactive materials; polychlorinated biphenyls and compounds
containing them; lead and lead-based paint; asbestos or asbestos-containing
materials; underground or above-ground storage tanks, whether empty or
containing any substance; any substance the presence of which is prohibited by
any Laws; toxic mold, any substance that requires special handling; and any
other material or substance now or in the future defined as a “hazardous
substance,” “hazardous material,” “hazardous waste,” “toxic substance,” “toxic
pollutant,” “contaminant,” “pollutant” or other words of similar import within
the meaning of any Environmental Law, including:  (a) any “hazardous substance”
defined as such in (or for purposes of) CERCLA, or any so-called “superfund” or
“superlien” Law, including the judicial interpretation thereof; (b) any
“pollutant or contaminant” as defined in 42 U.S.C.A. § 9601(33); (c) any
material now defined as “hazardous waste” pursuant to 40 C.F.R. Part 260;
(d) any petroleum or petroleum by-products, including crude oil or any fraction
thereof; (e) natural gas, natural gas liquids, liquefied natural gas, or
synthetic gas usable for fuel; (f) any “hazardous chemical” as defined pursuant
to 29 C.F.R. Part 1910; (g) any toxic or harmful substances, wastes, materials,
pollutants or contaminants (including, without limitation, asbestos,
polychlorinated biphenyls (“PCB’s”), flammable explosives, radioactive
materials, infectious substances, materials containing lead-based paint or raw
materials which include hazardous constituents); and (h) any other toxic
substance or contaminant that is subject to any Environmental Laws or other past
or present requirement of any Governmental Authority.

 

“Hazardous Materials Contamination” means contamination (whether now existing or
hereafter occurring) of the improvements, buildings, facilities, personalty,
soil, groundwater, air or other elements on or of the relevant property by
Hazardous Materials, or any derivatives thereof, or on or of any other property
as a result of Hazardous Materials, or any derivatives thereof, generated on,
emanating from or disposed of in connection with the relevant property.

 

“Indebtedness” means (a) indebtedness for borrowed money (including the
Obligations) or the deferred price of property or services (including without
limitation milestone, royalty and/or other similar obligations) incurred in the
ordinary course of business that are not overdue by more than thirty (30) days),
such as reimbursement and other obligations for surety bonds and letters of
credit, (b) obligations evidenced by notes, bonds, debentures or similar
instruments, (c) capital lease obligations, (d) non-contingent obligations of
such Person to reimburse any bank or other Person in respect of amounts paid
under a letter of credit, banker’s acceptance or similar instrument, (e) equity
securities of such Person subject to mandatory repurchase or redemption,
(f) obligations secured by a Lien on any asset of such Person, whether or not
such obligation is otherwise an obligation of such Person, (g) “earnouts”,
purchase price adjustments, profit sharing arrangements, deferred purchase
amounts and similar payment obligations or continuing obligations of any nature
of such Person arising out of purchase and sale contracts, (h) all Indebtedness
of others guaranteed by such Person, (i) off-balance sheet liabilities and/or
pension plan or multiemployer plan liabilities of such Person, (j) obligations
arising under non-compete agreements, (k) obligations arising under bonus,
deferred compensation, incentive compensation or similar arrangements, other
than those arising in the Ordinary Course of Business, and (l) Contingent
Obligations.

 

41

--------------------------------------------------------------------------------


 

“Indemnitee” has the meaning given it in Section 13.2.

 

“Insolvency Proceeding” means any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency Law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

 

“Intellectual Property” includes without limitation, all copyright rights,
copyright applications, copyright registrations and like protections in each
work of authorship and derivative work, whether published or unpublished, any
patents, patent applications and like protections, including improvements,
divisions, continuations, renewals, reissues, extensions, and
continuations-in-part of the same, trademarks, trade names, service marks, mask
works, rights of use of any name, domain names, or any other similar rights, any
applications therefor, whether registered or not, know-how, operating manuals,
trade secret rights, clinical and non-clinical data, rights to unpatented
inventions, and any claims for damage by way of any past, present, or future
infringement of any of the foregoing.

 

“Inventory” means all “inventory”, as defined in the Code, with such additions
to such term as may hereafter be made, and includes without limitation all
merchandise, raw materials, parts, supplies, packing and shipping materials,
work in process and finished products, including without limitation such
inventory as is temporarily out of Borrower’s custody or possession or in
transit and including any returned goods and any documents of title representing
any of the above.

 

“Investment” means, with respect to any Person, directly or indirectly, (a) to
purchase or acquire any stock or stock equivalents, or any obligations or other
securities of, or any interest in, any Person (other than, in the case of any
Borrower,  another Borrower), including the establishment or creation of a
Subsidiary, (b) to make or commit to make any acquisition of all or
substantially all of the assets of another Person, or of any business, Product,
business line or product line, division or other unit operation of any Person or
(c) make or purchase any advance, loan, extension of credit or capital
contribution to, or any other investment in, any Person.

 

“Joinder Requirements” has the meaning set forth in Section 6.8.

 

“Laws” means any and all federal, state, provincial, territorial, local and
foreign statutes, laws, judicial decisions, regulations, guidance, guidelines,
ordinances, rules, judgments, orders, decrees, codes, plans, injunctions,
permits, concessions, grants, franchises, governmental agreements and
governmental restrictions, whether now or hereafter in effect, which are
applicable to any Credit Party in any particular circumstance.

 

“Lender” means any one of the Lenders.

 

“Lenders” means the Persons identified on the Credit Facility Schedule as
amended from time to time to reflect assignments made in accordance with this
Agreement.

 

“Lien” means a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of Law or otherwise against any property.

 

“Material Adverse Change” means any (a)  material impairment in the perfection
or priority of the Agent’s Lien (or any Lender’s Lien therein to the extent
provided for in the Financing Documents) in the Collateral; (b) material
impairment in the value of the Collateral; (c) material adverse change in the
business, operations, or condition (financial or otherwise) of any Credit Party
other than an effect in and of itself reasonably attributable to (i) the failure
of a non-clinical or clinical trial to demonstrate the desired safety or
efficacy of any biologic or drug or (ii) the denial, delay or limitation of
approval of, or taking of any other regulatory action by, the United States Food
and Drug Administration or any other governmental entity with respect to any
biologic or drug; or (d) material impairment of the ability of Borrower to pay
any portion of the Obligations when due in accordance with the terms of this
Agreement.

 

“Material Agreement” means (a) the Amgen License Agreement and (b) the Square1
Loan Agreement.

 

42

--------------------------------------------------------------------------------


 

“Material Indebtedness” has the meaning given it in Section 10.1.

 

“Maturity Date” means October 3, 2016.

 

“Maximum Lawful Rate” has the meaning given it in Section 2.6(g).

 

“MidCap” has the meaning given it in the preamble of this Agreement.

 

“Obligations” means all of Borrower’s obligations to pay when due any debts,
principal, interest, Protective Advances, fees, indemnities and other amounts
Borrower owes the Agent or Lenders now or later, under this Agreement or the
other Financing Documents, including, without limitation, interest accruing
after Insolvency Proceedings begin (whether or not allowed) and debts,
liabilities, or obligations of Borrower assigned to the Lenders and/or Agent,
and the payment and performance of each other Credit Party’s covenants and
obligations under the Financing Documents.  “Obligations” does not include
obligations under any warrants issued to Agent or a Lender.

 

“OFAC” means the U.S. Department of Treasury Office of Foreign Assets Control.

 

“OFAC Lists” means, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.

 

“Operating Documents” means, for any Person, such Person’s formation documents,
as certified with the Secretary of State of such Person’s state of formation on
a date that is no earlier than thirty (30) days prior to the Closing Date, and
(a) if such Person is a corporation, its bylaws in current form, (b) if such
Person is a limited liability company, its limited liability company agreement
(or similar agreement), and (c) if such Person is a partnership, its partnership
agreement (or similar agreement), each of the foregoing with all current
amendments or modifications thereto.

 

“Ordinary Course of Business” means, in respect of any transaction involving any
Credit Party, the ordinary course of business of such Credit Party, which shall
in any event be on terms no less favorable than those would be obtained in a
comparable transaction consummated at arms-length.

 

“Payment Date” means the first calendar day of each calendar month.

 

“Perfection Certificate” means the Perfection Certificate delivered to Agent as
of the Closing Date, together with any amendments thereto required under this
Agreement.

 

“Permitted Contingent Obligations” means (a) Contingent Obligations resulting
from endorsements for collection or deposit in the Ordinary Course of Business;
(b) Contingent Obligations incurred in the Ordinary Course of Business with
respect to surety and appeal bonds, performance bonds and other similar
obligations not to exceed Fifty Thousand Dollars ($50,000) in the aggregate at
any time outstanding; (c) Contingent Obligations arising under indemnity
agreements with title insurers; (d) Contingent Obligations arising with respect
to customary indemnification obligations in favor of purchasers in connection
with dispositions of personal property assets permitted under Article 7; (e) so
long as there exists no Event of Default both immediately before and immediately
after giving effect to any such transaction, Contingent Obligations existing or
arising under any swap contract, provided, however, that such obligations are
(or were) entered into by Borrower or an Affiliate in the Ordinary Course of
Business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person and not for purposes of speculation; and (f) other
Contingent Obligations not permitted by clauses (a) through (e) above, not to
exceed Twenty Five Thousand Dollars ($25,000) in the aggregate at any time
outstanding.

 

“Permitted Indebtedness” means:  (a) Borrower’s Indebtedness to the Lenders and
Agent under this Agreement and the other Financing Documents; (b) Indebtedness
existing on the Closing Date and described on the

 

43

--------------------------------------------------------------------------------


 

Disclosure Schedule; (c) Indebtedness secured by Permitted Liens;
(d) Subordinated Debt;  (e) unsecured Indebtedness to trade creditors incurred
in the Ordinary Course of Business; (f) Permitted Contingent Obligations;
(g) Indebtedness under the Square 1 Loan Agreement, (h) milestone and royalty
payments made pursuant to the Amgen License Agreement on the due date set forth
for such payments therein and otherwise made in accordance with the terms
thereof; (i) Indebtedness of Subsidiary of Borrower that is not a Credit Party
to another Subsidiary of Borrower that is not a Credit Party; (j) other
unsecured Indebtedness, including intercompany Indebtedness, in an aggregate
amount not to exceed of Two Hundred and Fifty Thousand Dollars ($250,000) at any
time outstanding and (k) extensions, refinancings, modifications, amendments and
restatements of any items of Permitted Indebtedness (b), (c), (i) and (j) above,
provided, however, that the principal amount thereof is not increased or the
terms thereof are not modified to impose more burdensome terms upon the obligors
thereunder.

 

“Permitted Investments” means:  (a) Investments existing on the Closing Date and
described on the Disclosure Schedule; (b) Investments consisting of Cash
Equivalents; (c) any Investments permitted by Borrower’s investment policy, as
amended from time to time, provided that such investment policy (and any such
amendment thereto) has been approved in writing by Agent; (d) Investments
consisting of the endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of any Credit Party;
(e) Investments consisting of deposit accounts or securities accounts in which
the Agent has a first priority perfected security interest except as otherwise
provided by Section 6.6; (f) Investments in any Credit Party; (g) Investments
consisting of (i) travel advances and employee relocation loans and other
employee loans and advances in the Ordinary Course of Business, and (ii) loans
to employees, officers or directors relating to the purchase of equity
securities of Borrower or its Subsidiaries pursuant to employee stock purchase
plans or agreements approved by Borrower’s board of directors; (h) Investments
(including debt obligations) received in connection with the bankruptcy or
reorganization of customers or suppliers and in settlement of delinquent
obligations of, and other disputes with, customers or suppliers arising in the
Ordinary Course of Business; and (i) additional Investments that do not exceed
Two Hundred Fifty Thousand Dollars ($250,000) in the aggregate at any time
outstanding.

 

“Permitted Liens” means: (a) Liens existing on the Closing Date and shown on the
Disclosure Schedule or arising under this Agreement and the other Financing
Documents; (b) purchase money Liens (i) on Equipment acquired or held by a
Credit Party incurred for financing the acquisition of the Equipment securing no
more than One Hundred Thousand Dollars ($100,000) in the aggregate amount
outstanding, or (ii) existing on Equipment when acquired, if the Lien is
confined to the property and improvements and the proceeds of the Equipment;
(c) Liens for taxes, fees, assessments or other government charges or levies,
either not delinquent or being contested in good faith and for which adequate
reserves are maintained on the Books of Borrower or the applicable Subsidiary
against whose asset such Lien exists, provided that no notice of any such Lien
has been filed or recorded under the Internal Revenue Code of 1986, as amended,
and the treasury regulations adopted thereunder; (d) statutory Liens securing
claims or demands of materialmen, mechanics, carriers, warehousemen, landlords
and other Persons imposed without action of such parties, provided that they
have no priority over any of Agent’s Lien and the aggregate amount of such Liens
for Borrower and all of its Subsidiaries does not any time exceed One Hundred
Thousand Dollars ($100,000); (e) leases or subleases of real property granted in
the Ordinary Course of Business, and leases, subleases, non-exclusive licenses
or sublicenses of property (other than real property or Intellectual Property)
granted in the Ordinary Course of Business, if the leases, subleases, licenses
and sublicenses do not prohibit granting Agent a security interest; (f) banker’s
liens, rights of set-off and Liens in favor of financial institutions incurred
made in the Ordinary Course of Business arising in connection with a Credit
Party’s Collateral Accounts provided that such Collateral Accounts (other than
the Segregated Accounts) are subject to a Control Agreement to the extent
required hereunder; (g) Liens to secure payment of workers’ compensation,
employment insurance, old-age pensions, social security and other like
obligations incurred in the Ordinary Course of Business (other than Liens
imposed by ERISA); (h) Liens arising from judgments, decrees or attachments in
circumstances not constituting an Event of Default; (i) easements, reservations,
rights-of-way, restrictions, minor defects or irregularities in title and
similar charges or encumbrances affecting real property not constituting a
Material Adverse Change; (j) Liens securing the Indebtedness permitted pursuant
to clause (g) of the definition of “Permitted Indebtedness” and (k) Liens
incurred in the extension, renewal or refinancing of the indebtedness secured by
Liens described in (a) and (b) above, but any extension, renewal or replacement
Lien must be limited to the property encumbered by the existing Lien and the
principal amount of the Indebtedness may not increase.

 

44

--------------------------------------------------------------------------------


 

“Permitted Transfers” means (a) licenses of the Intellectual Property of
Borrower or any of its Subsidiaries in the ordinary course of business of
Borrower or the applicable Subsidiary, provided that (i) any such license is
non-exclusive (but may be exclusive in respects only as to discrete geographical
areas outside of the United States and so long as such permitted exclusive
license shall be approved by the Board of Directors of Borrower or the
applicable Subsidiary) and in no event shall any such non-exclusive or permitted
exclusive license result in a legal transfer of title of the licensed
Intellectual Property, (ii) no Default or Event of Default has occurred and is
continuing at the time of such license or would result after giving effect
thereto, and (iii) the terms of such license do not restrict the Borrower’s or
the applicable Subsidiary’s ability to grant a Lien on, assign or otherwise
Transfer any Intellectual Property, and (b) other Transfers of assets, other
than the equity interests of Borrower or any Subsidiary of Borrower, having a
fair market value of not more than Two Hundred Fifty Thousand Dollars ($250,000)
in the aggregate in any fiscal year.

 

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

 

“Pledge Agreement” means that certain Pledge Agreement, dated as of the date
hereof, by Anthera Pharmaceuticals, Inc. in favor of Agent.

 

“Pro Rata Share” means, as determined by Agent, with respect to each Credit
Facility and Lender holding an Applicable Commitment or Credit Extensions in
respect of such Credit Facility, a percentage (expressed as a decimal, rounded
to the ninth decimal place) determined by dividing (a) in the case of
fully-funded Credit Facilities, the amount of Credit Extensions held by such
Lender in such Credit Facility by the aggregate amount of all outstanding Credit
Extensions for such Credit Facility, and (b) in the case of Credit Facilities
that are not fully-funded, the amount of Credit Extensions and unfunded
Applicable Commitments held by such Lender in such Credit Facility by the
aggregate amount of all outstanding Credit Extensions and unfunded Applicable
Commitments for such Credit Facility..

 

“Protective Advances” means all audit fees and expenses, costs, and expenses
(including reasonable attorneys’ fees and expenses) of Agent and Lenders for
preparing, amending, negotiating, administering, defending and enforcing the
Financing Documents and the Warrants (including, without limitation, those
incurred in connection with appeals or Insolvency Proceedings) or otherwise
incurred by Agent or the Lenders in connection with the Financing Documents and
the Warrants.

 

“Registered Organization” means any “registered organization” as defined in the
Code, with such additions to such term as may hereafter be made.

 

“Required Lenders” means, unless all of the Lenders and Agent agree otherwise in
writing, Lenders having (a) more than sixty percent (60%) of the Applicable
Commitments of all Lenders, or (b) if such Applicable Commitments have expired
or been terminated, more than sixty percent (60%) of the aggregate outstanding
principal amount of the Credit Extensions.

 

“Required Permit” means all licenses, certificates, accreditations, product
clearances or approvals, provider numbers or provider authorizations, supplier
numbers, provider numbers, marketing authorizations, other authorizations,
registrations, permits, consents and approvals of a Credit Party (a) issued or
required under Laws applicable to the business of Borrower or any of its
Subsidiaries or necessary in the manufacturing, importing, exporting,
possession, ownership, warehousing, marketing, promoting, sale, labeling,
furnishing, distribution or delivery of goods or services under Laws applicable
to the business of Borrower or any of its Subsidiaries, or (b) issued by any
Person from which Borrower or any of its Subsidiaries have received an
accreditation.  Without limiting the generality of the foregoing, “Required
Permits” includes any Drug Application (including without limitation, at any
point in time, all licenses, approvals and permits issued by the FDA or any
other applicable Governmental Authority necessary for the testing, manufacture,
marketing or sale of any Product by any applicable Borrower(s) as such
activities are being conducted by such Borrower with respect to such Product at
such time) and any drug listings and drug establishment registrations under 21
U.S.C. Section 510, registrations issued by DEA under 21 U.S.C.

 

45

--------------------------------------------------------------------------------


 

Section 823 (if applicable to any Product), and those issued by State
governments for the conduct of Borrower’s or any Subsidiary’s business.

 

“Responsible Officer” means any of the President and Chief Executive Officer or
Chief Financial Officer of Borrower.

 

“Secretary’s Certificate” means, with respect to any Person, a certificate, in
form and substance satisfactory to Agent, executed by such Person’s secretary on
behalf of such Person certifying that (a) such Person has the authority to
execute, deliver, and perform its obligations under each of the Financing
Documents to which it is a party, (b) that attached as Exhibit A to such
certificate is a true, correct, and complete copy of the Borrower Resolutions
then in full force and effect authorizing and ratifying the execution, delivery,
and performance by such Person of the Financing Documents to which it is a
party, (c) the name(s) of the Person(s) authorized to execute the Financing
Documents on behalf of such Person, together with a sample of the true
signature(s) of such Person(s), and (d) that Agent and the Lenders may
conclusively rely on such certificate unless and until such Person shall have
delivered to Agent a further certificate canceling or amending such prior
certificate.

 

“Secured Promissory Note” has the meaning given it in Section 2.7.

 

“Securities Account” means any “securities account”, as defined in the Code,
with such additions to such term as may hereafter be made.

 

“Square 1 Loan Agreement” means the Loan Agreement between Borrower and Square 1
Bank, dated as of the Closing Date, evidencing Indebtedness of Borrower to
Square 1 Bank in the maximum principal amount of Ten Million Dollars
($10,000,000), as the same is in effect on the Closing Date and without giving
effect to any amendments or modifications thereto.

 

“Square 1 Restricted Account” means account # 7015395 of Borrower and the funds
therein at Square 1 Bank, the balance in which shall not at any time exceed 101%
of the outstanding Obligations (as defined in the Square 1Loan Agreement), and
has been deposited as the sole security for the Indebtedness of Borrower under
the Square 1 Loan Agreement.

 

“Stated Rate” has the meaning given it in Section 2.6(g).

 

“Subordinated Debt” means indebtedness incurred by Borrower which shall be
(i) in an amount satisfactory to Agent, (ii) made pursuant to documents in form
and substance satisfactory to Agent (the “Subordinated Debt Documents”), and
(iii) subordinated to all of Borrower’s now or hereafter indebtedness to the
Lenders (pursuant to a subordination, intercreditor, or other similar agreement
in form and substance satisfactory to Agent entered into between Agent, Borrower
and the other creditor), on terms acceptable to Agent.

 

“Subsidiary” means, with respect to any Person, any Person of which more than
fifty percent (50.0%) of the voting stock or other equity interests (in the case
of Persons other than corporations) is owned or controlled, directly or
indirectly, by such Person.

 

“Taxes” has the meaning given it in Section 2.6(h).

 

“Transfer” has the meaning given it in Section 7.1.

 

“Warrants” has the meaning given it in the Closing Deliveries Schedule.

 

[SIGNATURES APPEAR ON FOLLOWING PAGE(S)]

 

46

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Closing Date.

 

BORROWERS:

 

 

 

ANTHERA PHARMACEUTICALS, INC.

 

 

 

By:

 

(SEAL)

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

AGENT:

 

 

 

MIDCAP FINANCIAL SBIC, LP,

 

as Agent for Lenders

 

 

 

By:

Midcap Financial SBIC GP, LLC

 

 

 

By:

 

(SEAL)

 

 

Name:

 

 

 

 

Title:

Its Authorized Signatory

 

 

 

 

 

 

LENDERS:

 

 

 

MIDCAP FINANCIAL SBIC, LP,

 

 

 

By:

Midcap Financial SBIC GP, LLC

 

 

 

By:

 

(SEAL)

 

 

Name:

 

 

 

 

Title:

Its Authorized Signatory

 

 

1

--------------------------------------------------------------------------------


 

EXHIBITS AND SCHEDULES

 

EXHIBITS

 

Exhibit A

 

Collateral

Exhibit B

 

Form of Compliance Certificate

Exhibit C

 

Credit Extension Form

 

SCHEDULES

 

Credit Facility Schedule

Amortization Schedule (for each Credit Facility)

Post-Closing Obligations Schedule

Closing Deliveries Schedule

Disclosure Schedule

Intellectual Property Schedule

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

COLLATERAL

 

The Collateral consists of all assets of Borrower, including all of Borrower’s
right, title and interest in and to the following personal property:

 

(a)                                 all goods, Accounts (including health-care
insurance receivables), Equipment, Inventory, contract rights or rights to
payment of money, leases, license agreements, franchise agreements, General
Intangibles, commercial tort claims, documents, instruments (including any
promissory notes), chattel paper (whether tangible or electronic), cash, deposit
accounts, investment accounts, commodity accounts and other Collateral Accounts,
all certificates of deposit, fixtures, letters of credit rights (whether or not
the letter of credit is evidenced by a writing), securities, and all other
investment property, supporting obligations, and financial assets, whether now
owned or hereafter acquired, wherever located; and

 

(b)                                 all Borrower’s Books relating to the
foregoing, and any and all claims, rights and interests in any of the above and
all substitutions for, additions, attachments, accessories, accessions and
improvements to and replacements, products, proceeds and insurance proceeds of
any or all of the foregoing.

 

Notwithstanding the foregoing, except as provided below, the Collateral shall
not include (i) at all times prior to the repayment in full of all obligations
outstanding under the Square 1 Loan Agreement, the Square 1 Restricted Account
or any cash or Cash Equivalents contained therein, or (ii) any Intellectual
Property of any Credit Party, whether now owned or hereafter acquired, except to
the extent that it is necessary under applicable law to have a Lien and security
interest in any such Intellectual Property in order to have a perfected Lien and
security interest in and to IP Proceeds (defined below), and for the avoidance
of any doubt, the Collateral shall include, and Agent shall have a Lien and
security interest in, (A) all IP Proceeds, and (B) all payments with respect to
IP Proceeds that are received after the commencement of a bankruptcy or
insolvency proceeding.  The term “IP Proceeds” means, collectively, all cash,
Accounts, license and royalty fees, claims, products, awards, judgments,
insurance claims, and other revenues, proceeds or income, arising out of,
derived from or relating to any Intellectual Property of any Credit Party, and
any claims for damage by way of any past, present or future infringement of any
Intellectual Property of any Credit Party (including, without limitation, all
cash, royalty fees, other proceeds, Accounts and General Intangibles that
consist of rights of payment to or on behalf of a Credit Party and the proceeds
from the sale, licensing or other disposition of all or any part of, or rights
in, any Intellectual Property by or on behalf of a Credit Party).

 

Pursuant to the terms of a certain negative pledge arrangement with Agent and
Lenders, Borrower has agreed not to encumber any of its Intellectual Property
without Agent’s and Lenders’ prior written consent.

 

3

--------------------------------------------------------------------------------


 

EXHIBIT B

 

COMPLIANCE CERTIFICATE

 

TO:

MidCap Financial SBIC, LP, as Agent

FROM:

Anthera Pharmaceuticals, Inc.

DATE:

                    , 201  

 

The undersigned authorized officer of ANTHERA PHARMACEUTICALS, INC. (“Borrower”)
certifies that under the terms and conditions of the Credit and Security
Agreement between Borrower, Agent and the Lenders (the “Agreement”):

 

(1)                                 Borrower is in complete compliance with all
required covenants for the month ending                               , 201    ,
except as noted below;

 

(2)                                 there are no Events of Default, except as
noted in any notice delivered pursuant to Section 6.7 of the Agreement;

 

(3)                                 all representations and warranties in the
Agreement are true and correct in all material respects on this date except as
noted below; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further, that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date except as
noted below;

 

(4)                                 Each of Borrower and the other Credit
Parties has timely filed all required tax returns and reports, and has timely
paid all foreign, federal, state and local taxes, assessments, deposits and
contributions owed except as otherwise permitted pursuant to the terms of the
Agreement or except as noted in any notice delivered pursuant to Section 6.7 of
the Agreement; and

 

(5)                                 no Liens have been levied other than
Permitted Liens or claims made against Borrower or any of its Subsidiaries
relating to unpaid employee payroll or benefits (other than those that Borrower
is not required to deliver notice of to Agent or the Lenders pursuant to the
Agreement) which Borrower has not previously provided written notification to
Agent.

 

Attached are the required documents supporting the certifications set forth in
this Compliance Certificate, including evidence reasonably satisfactory to Agent
that Borrower is in compliance with Section 8.3 of the Agreement.  The
undersigned certifies, in his/her capacity as an officer of Borrower, that the
financial statements delivered herewith are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.  The undersigned acknowledges, in his/her
capacity as an officer of Borrower, that no borrowings may be requested at any
time or date of determination that Borrower is not in compliance with any of the
terms of the Agreement, and that compliance is determined not just at the date
this certificate is delivered.  Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.

 

Please indicate compliance status by circling Yes/No under “Complies” column

 

Reporting Covenant

 

Required

 

Complies

Monthly Financial Statements

 

Monthly within 30 days

 

Yes      No

Audited Financial Statements

 

Annually within 120 days after FYE

 

Yes      No

Board Approved Projections

 

Annually within 45 days after FYE

 

Yes      No

 

4

--------------------------------------------------------------------------------


 

Compliance Certificate

 

Monthly within 30 days

 

Yes      No

 

5

--------------------------------------------------------------------------------


 

The following are the exceptions with respect to the certification above:  (If
no exceptions exist, state “No exceptions to note.”)

 

 

ANTHERA PHARMACEUTICALS, INC.

 

AGENT USE ONLY

 

 

 

By:

 

 

Received by:

 

Name:

 

 

AUTHORIZED SIGNER

Title:

 

 

Date:

 

 

 

 

 

 

Verified:

 

 

 

AUTHORIZED SIGNER

 

 

Date:

 

 

 

 

 

 

Compliance Status:           Yes       No

 

6

--------------------------------------------------------------------------------


 

EXHIBIT C

 

CREDIT EXTENSION FORM

 

DEADLINE IS NOON E.S.T.

 

Date:                              , 201  

 

LOAN ADVANCE:

 

Complete Outgoing Wire Request section below if all or a portion of the funds
from this loan advance are for an outgoing wire.

 

From Account
#                                                                                                              To
Account #                                             

(Loan Account
#)                                                                                                   (Deposit
Account #)

 

Amount of Advance $                                                    

 

All Borrower’s representations and warranties in the Credit and Security
Agreement are true, correct and complete in all material respects on the date of
the request for an advance; provided, however, that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof; and provided, further,
that those representations and warranties expressly referring to a specific date
shall be true, accurate and complete in all material respects as of such date:

 

Authorized Signature:

 

 

Phone Number:                                         

Print Name/Title:

 

 

 

 

OUTGOING WIRE REQUEST:

 

Complete only if all or a portion of funds from the loan advance above is to be
wired.

 

Beneficiary
Name:                                                                                                                                                                          

Amount of Wire:
$                                                                                                  

 

Beneficiary
Lender:                                                                                                                                                                         

Account
Number:                                                                                                    

 

City and State:                                                  

 

Beneficiary Lender Transit (ABA)
#:                                                                                                                                              

Beneficiary Lender Code (Swift, Sort,
Chip, etc.):                                                 

 

(For International Wire Only)

Intermediary Lender:                                                  Transit
(ABA)
#:                                                                                         

 

For Further Credit
to:                                                                                                                                                                     

Special
Instruction:                                                                                                                                                                         

 

By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the terms and
conditions set forth in the agreements(s) covering funds transfer service(s),
which agreements(s) were previously received and executed by me.

 

Authorized Signature:

 

 

2nd Signature (if required):

 

7

--------------------------------------------------------------------------------


 

Print Name/Title:

 

 

Print Name/Title:

 

 

 

 

 

 

Telephone #:

                                                     

 

Telephone #:

                                                     

 

8

--------------------------------------------------------------------------------


 

CREDIT FACILITY SCHEDULE

 

The following Credit Facility is specified on this Credit Facility Schedule:

 

Credit Facility #1:

 

Credit Facility and Type:                Term

 

Lenders for and their respective Applicable Commitments to this Credit Facility:

 

LENDER

 

APPLICABLE COMMITMENT

 

MIDCAP FINANCIAL SBIC, LP

 

$

10,000,000

 

 

The following defined terms apply to this Credit Facility:

 

Applicable Prepayment Fee:  means the following amount, calculated as of the
date (the “Accrual Date”) that the Applicable Prepayment Fee becomes payable in
the case of prepayments required under the Financing Documents or the date any
voluntary prepayment is made:  (a) for an Accrual Date on or after the Closing
Date through and including the date which is twelve (12) months after the
Closing Date, five percent (5.0%) multiplied by the aggregate amount of the
Credit Extensions made under this Agreement (or, in the case of a partial
prepayment, multiplied by the product of the aggregate amount of the Credit
Extensions made under this Agreement and a fraction equal to the principal
amount of Credit Extensions required to be prepaid (whichever is greater)
divided by the aggregate amount of the Credit Extensions made under this
Agreement); (b) for an Accrual Date on or after the date which is twelve (12)
months after the Closing Date through and including the date which is
twenty-four (24) months after the Closing Date, three percent (3.0%) multiplied
by the aggregate amount of the Credit Extensions made under this Agreement (or,
in the case of a partial prepayment, multiplied by the product of the aggregate
amount of the Credit Extensions made under this Agreement and a fraction equal
to the principal amount of Credit Extensions required to be prepaid (whichever
is greater) divided by the aggregate amount of the Credit Extensions made under
this Agreement);  and (c) for an Accrual Date on or after the date which is
twenty-four (24) months after the Closing Date through and including the date
immediately preceding the Maturity Date there shall be no Applicable Prepayment
Fee.

 

Closed Period:  Not Applicable

 

Commitment Commencement Date:  Closing Date

 

Commitment Termination Date:  Closing Date

 

Minimum Credit Extension Amount: $10,000,000

 

Permitted Purpose:  Not Applicable.

 

1

--------------------------------------------------------------------------------